UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 09-30-09 ITEM 1. REPORTS TO STOCKHOLDERS. Provided under separate cover. Semiannual Report September 30, 2009 American Century Investments Mid Cap Value Fund Small Cap Value Fund Presidents Letter Dear Investor: Thank you for your investment with us during the financial reporting period ended September 30, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in the coming year include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed over a year ago, but 2010 will likely bring continuing challenges. The stock markets rebound since last March and the third-quarter economic surge this year were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces rising unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 has cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. For more detailed information from our portfolio management team about the performance and positioning of your investment, please review the following pages, or visit our website, americancentury.com. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments Independent Chairmans Letter I am Don Pratt, an independent director and chairman of the mutual fund board responsible for the U.S. Growth Equity, U.S. Value Equity, Global and Non-U.S. Equity and Asset Allocation funds managed by American Century Investments. The board consists of seven independent directors and two directors who are affiliated with the investment advisor. As one of your independent shareholder representatives on the fund board, I plan to write you from time to time with updates on board activities and news about your funds. My co-independent directors and I are committed to putting your interests first. We work closely with American Century Investments on maintaining strong fund performance, providing quality service to shareholders at competitive fees and ensuring ethical business practices and compliance with all applicable fund regulations. Last year, the board welcomed its newest independent director, John R. Whitten. He is a great addition to an experienced board where, collectively, the independent directors have served the funds for more than 76 years. This continuity served shareholders well as the investment advisor initiated a successful management transition, creating a strong senior leadership team consisting of well-tenured company executives and experienced industry veterans. Under the leadership of President and Chief Executive Officer Jonathan Thomas and Chief Investment Officer Enrique Chang, the firm has made the achievement of superior investment performance its primary focus and the key driver of its success going forward. This focus helped the company generate strong relative performance against the backdrop of 2008s unprecedented market volatility. As investors in the American Century funds, my fellow directors and I share your investing experience. We know firsthand how decisions made at the board level affect all shareholders. To further guide our efforts on your behalf, I invite you to send me your comments, questions or suggestions by email to dhpratt@fundboardchair.com. Thank you for allowing me to serve as your advocate on our board. Table of Contents Market Perspective 2 U.S. Stock Index Returns 2 Mid Cap Value Performance 3 Portfolio Commentary 5 Top Ten Holdings 7 Top Five Industries 7 Types of Investments in Portfolio 7 Small Cap Value Performance 8 Portfolio Commentary 10 Top Ten Holdings 12 Top Five Industries 12 Types of Investments in Portfolio 12 Shareholder Fee Examples 13 Financial Statements Schedule of Investments 15 Statement of Assets and Liabilities 25 Statement of Operations 27 Statement of Changes in Net Assets 28 Notes to Financial Statements 29 Financial Highlights 38 Other Information Approval of Management Agreements 45 Additional Information 50 Index Definitions 51 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Market Perspective By Phil Davidson, Chief Investment Officer, U.S. Value Equity A Value-Led Market Recovery The U.S. stock market enjoyed an extraordinary rally during the six months ended September 30, 2009. The 35% advance in the broad equity indicesrepresenting the markets best six-month gain since 1938reflected investors renewed confidence in an economic recovery following the deep recession and credit crisis that occurred in 2008. As the table below indicates, value stocks led the markets advance, outperforming growth issues across all market capitalizations. One factor behind the outperformance of value shares was a recovery in the financial sector, which comprises a significant portion of the value universe. Financial stocks were priced for failure amid the economic and credit turmoil in late 2008 and early 2009. Since then, the credit environment has improved considerably, helped in part by a series of federal government programs, and financial companies have taken steps to raise capital and reduce debt. As a result, financial stocks rebounded sharply during the six-month period, posting the best returns in the stock market. Another factor supporting value shares was a renewed emphasis on cost management and deleveraging. As the economic downturn deepened, many businesses quickly implemented aggressive cost-cutting measures, which helped sustain profits despite declining revenues. In addition, companies that focused on growth (often using debt to do so) were hit the hardest during the recession, while those that concentrated on strengthening their balance sheets and improving cash flows held up the best. The New Reality Despite signs of economic improvement, particularly in housing and manufacturing, we still expect a slow, gradual recovery. Consumer spending, which accounts for 70% of the economy, is likely to remain weak as consumers continue to reduce debt and increase savings. In this environment, we believe that higher-quality companies with self-funding business models and whose strategies emphasize higher returns on capital will outperform over time. These companies will be in the best position to gain market share from weaker competitors and generate cash flows regardless of the pace of economic recovery. U.S. Stock Index Returns For the six months ended September 30, 2009* Russell 1000 Index (Large-Cap) 35.22% Russell 2000 Index (Small-Cap) 43.95% Russell 1000 Value Index 37.99% Russell 2000 Value Index 44.79% Russell 1000 Growth Index 32.58% Russell 2000 Growth Index 43.06% Russell Midcap Index 45.71% *Total returns for periods less than one year are not annualized. Russell Midcap Value Index 49.51% Russell Midcap Growth Index 41.89% 2 Performance Mid Cap Value Total Returns as of September 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years Inception Date Investor Class 37.79% -1.72% 6.19% 6.14% 3/31/04 Russell Midcap Value Index 49.51% -7.12% 3.53% 3.85%  Institutional Class 37.92% -1.52% 6.40% 6.58% 8/2/04 Advisor Class 37.61% -1.96%  4.18% 1/13/05 R Class 37.44% -2.20%  1.65% 7/29/05 (1) Total returns for periods less than one year are not annualized. (2) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Mid Cap Value One-Year Returns Over Life of Class Periods ended September 30 2004* Investor Class 2.80% 20.48% 15.22% 15.59% -14.36% -1.72% Russell Midcap Value Index 3.50% 26.13% 12.28% 13.75% -20.50% -7.12% *From 3/31/04, the Investor Classs inception date. Not annualized. Total Annual Fund Operating Expenses Investor Class Institutional Class Advisor Class R Class 1.01% 0.81% 1.26% 1.51% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentur y.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Portfolio Commentary Mid Cap Value Portfolio Managers: Kevin Toney, Michael Liss, and Phil Davidson Performance Summary Mid Cap Value returned 37.79%* for the six months ended September 30, 2009. By comparison, the average return for Morningstars Mid Cap Value category** (whose performance, like Mid Cap Values, reflects operating expenses) was 43.97%. The funds benchmark, the Russell Midcap Value Index (which does not include operating expenses), was up 49.51%. The stock market rally, which began in March, persisted through the end of the reporting period. The U.S. economy continued to show signs of improvement in response to government stimulus programs, while corporate earnings were better than anticipated. Improving conditions in the capital markets were also favorable for the more highly leveraged companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by lower-quality companies. That situation was at odds with Mid Cap Values investment approach, which emphasizes higher-quality businesses with sound balance sheets. Nonetheless, the portfolio received positive contributions in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, Mid Cap Values positions in the consumer discretionary and financials sectors detracted. Investments among information technology companies contributed. Since its inception on March 31, 2004, Mid Cap Value has produced an average annual return of 6.14%, topping the returns for that period for Morningstars Mid Cap Value category average** and the Russell Midcap Value Index (see the performance information on pages 3-4). Consumer Discretionary Detracted Relative performance was hampered by the combination of an underweight position and security selection in the consumer discretionary sector, the strongest in the benchmark. Many of these stocks, which suffered steep declines as the recession took hold, rallied on optimism about a possible economic recovery and improving consumer sentiment. Generally speaking, the portfolios performance was a result of what it didnt own rather than what it did. For example, Mid Cap Value did not hold shares of Ford Motor, which nearly tripled during the period. The car maker has been able to restructure its business without the help of the U.S. government, unlike competitors General Motors and Chrysler, and has steadily gained market share. * All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. ** The one-, five-year and since inception average returns as of September 30, 2009, for Morningstars Mid Cap Value category were -2.80%, 2.83% and 2.86%, respectively. © 2009 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/ or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 5 Mid Cap Value The consumer discretionary sector also provided a top detractor, Lowes. The home-improvement retailer experienced weak demand for the big-ticket products in its stores, but expects to gain additional market share in 2010. We also believe investors punished Lowes for failing to cut costs and reduce capital expenditures as meaningfully as its competitors. Financials Slowed Results Mid Cap Values underweight in financials stocks, which had been advantageous during the turmoil that roiled the sector, acted as a restraint as companies with stressed balance sheets, many of which had been staring at bankruptcy only months earlier, rallied from historic lows, outperforming stronger, higher-quality businesses. For some time, we have approached the financials sector with caution and conservatism. During the reporting period, Mid Cap Values investments were concentrated in the less-volatile insurance and thrifts names. However, many of these companies underperformed during the low-quality rally, including portfolio holding Peoples United Financial, a conservatively run and well-capitalized thrift. The insurance industry was the source of a notable detractor. Aon Corp., one of the worlds largest insurance brokers, lagged due to continued softness in property and casualty insurance pricing and because of weak results in its consulting segment. Information Technology Enhanced Performance The portfolios holdings in the information technology sector added to relative results. A top contributor was Emulex Corp., a maker of storage-networking equipment. Its share price rose dramatically on news of an unsolicited takeover bid from chipmaker Broadcom Corp. The stock remained elevated as Emulex resisted the takeover, urging shareholders to reject Broadcoms offer on the grounds that it materially undervalued the company. Ultimately, Broadcom withdrew the offer. Another notable contributor was Littelfuse Inc., a leading supplier of circuit protection components for the consumer electronics, telecommunications, and automotive markets. The company benefited from its restructuring initiatives and an improved outlook for the automotive sector. Outlook We continue to follow our disciplined, bottom-up process, selecting companies one at a time for the portfolio. As of September 30, 2009, we see opportunities in consumer staples, industrials, and health care stocks, reflected by overweight positions in these sectors, relative to the benchmark. Our fundamental analysis and valuation work are also directing us toward smaller relative weightings in financials, materials, and consumer discretionary stocks. 6 Mid Cap Value Top Ten Holdings as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Marsh & McLennan Cos., Inc. 3.5% 3.3% Wisconsin Energy Corp. 2.6% 2.8% Kimberly-Clark Corp. 2.6% 3.5% Aon Corp. 2.5% 2.3% iShares Russell Midcap Value Index Fund 2.3% 2.8% Northern Trust Corp. 2.1%  Commerce Bancshares, Inc. 2.0% 0.8% Lowes Cos., Inc. 2.0% 0.7% Peoples United Financial, Inc. 2.0% 1.2% Waste Management, Inc. 2.0% 2.0% Top Five Industries as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Insurance 9.8% 10.0% Commercial Services & Supplies 6.3% 3.7% Food Products 6.3% 7.5% Oil, Gas & Consumable Fuels 6.2% 4.2% Electric Utilities 5.2% 6.0% Types of Investments in Portfolio % of net assets % of net assets as of 9/30/09 as of 3/31/09 Domestic Common Stocks 93.3% 96.3% Foreign Common Stocks 5.3% 2.7% Total Common Stocks 98.6% 99.0% Temporary Cash Investments 2.0% 1.2% Other Assets and Liabilities (0.6)% (0.2)% (1) Includes depositary shares, dual listed securities and foreign ordinary shares. 7 Performance Small Cap Value Total Returns as of September 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years 10 years Inception Date Investor Class 50.46% 3.72% 5.46% 12.01% 10.90% 7/31/98 Russell 2000 Value Index 44.79% -12.61% 1.78% 8.05% 6.62%  Institutional Class 50.71% 3.88% 5.65% 12.23% 11.73% 10/26/98 Advisor Class 50.17% 3.53% 5.18%  12.04% 12/31/99 (1) Total returns for periods less than one year are not annualized. (2) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 8 Small Cap Value One-Year Returns Over 10 Years Periods ended September 30 Investor Class 21.76% 27.06% -1.21% 25.63% 24.21% 20.19% 8.94% 11.13% -13.57% 3.72% Russell 2000 Value Index 15.36% 5.61% -1.47% 31.66% 25.66% 17.75% 14.01% 6.09% -12.25% -12.61% Total Annual Fund Operating Expenses Investor Class Institutional Class Advisor Class 1.49% 1.29% 1.74% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 9 Portfolio Commentary Small Cap Value Portfolio Managers: Ben Giele and James Pitman Performance Summary Small Cap Value returned 50.46%* for the six months ended September 30, 2009. By comparison, its benchmark, the Russell 2000 Value Index, returned 44.79%. The portfolios returns reflect operating expenses while the indexs returns do not. The Lipper Small-Cap Value Funds Index, which includes operating expenses, returned 48.06%.** The stock market rally, which began in March, persisted through the end of the reporting period. The U.S. economy continued to show signs of improvement in response to government stimulus programs, while corporate earnings were better than anticipated. Small-company stocks posted significant gains, outperforming all other parts of the capitalization spectrum except mid-cap stocks. In this environment, Small Cap Value received positive contributions in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, the portfolio outperformed largely because of effective security selection. Contributing the most were investments in the financials, utilities, and energy sectors. The portfolios position in the health care sector detracted. Since Small Cap Values inception on July 31, 1998, the portfolio has produced an average annual return of 10.90%, outpacing the returns of the Russell 2000 Value Index and the Lipper Small-Cap Value Funds Index** for the same period (see performance information on pages 8-9). Financials Enhanced Results Security selection among financials stocks added significantly to relative performance. The rally in financials was primarily among large banks and financial institutions, some of which had seemed on the brink of bankruptcy just months before. Although small-cap financials advanced, their shares tended to lag their large-cap counterparts. The portfolio benefited from its investments in well-capitalized commercial banks. A notable contributor was Webster Financial Corp., a regional bank serving customers in southern New England and eastern New York State. Webster Financial has successfully raised capital to cover credit concerns and support its expansion plans. Small Cap Values mix of capital markets firms was also advantageous. A top performer was Calamos Asset Management. During the market turmoil, Calamos share price had suffered in sympathy with other asset managers. As the environment improved, the company earned a profit, helped by investment gains. * All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. ** The Lipper Small-Cap Value Funds Index returned -4.42%, 3.02%, 8.72% and 7.16% for the one-, five-, ten-year and since inception periods ended September 30, 2009, respectively. 10 Small Cap Value Utilities Contributed The portfolios underweight in the utilities sector contributed to relative results. During difficult economic times, utilities stocks tend to be viewed as defensive investments. However, when the market rallied during the period, utilities did not gain as much as other sectors and turned in the weakest performance of the benchmark index. Energy Powered Performance An overweight in energy stocks was beneficial as oil prices rose and improving economic conditions sparked renewed demand for oil in the U.S., Europe, and emerging markets such as China and India. Security selection was also a plus. A key contributor was W&T Offshore, an oil and natural gas exploration and production company with primary activities in the Gulf of Mexico, which benefited from the rise in oil prices. W&T Offshore reported an increase in production and continued success in its drilling program. Health Care Detracted In health care, the portfolios overweight position hindered relative progress. Health care stocks gained, but their performance was constrained as investors priced in worst-case scenarios for health care reform. Although the health care sector rebounded from its lows by the end of the period, it remained one of the weakest performers in the benchmark. Two health care providers were notable detractorsspecialty health care manager Magellan Health Services and National Healthcare Corp., which operates long-term health care centers. Shares of both companies declined with the sector as a whole. Outlook We continue to be bottom-up investment managers, evaluating each company individually and building the portfolio one stock at a time. In our search for companies that are undervalued, we will structure exposure to market segments based on the attractiveness of individual companies. As of September 30, 2009, the portfolio is broadly diversified, with larger positions than the benchmark in consumer discretionary, health care, and information technology. Our fundamental analysis and valuation work is also directing us toward a smaller relative weighting in financials and utilities stocks. 11 Small Cap Value Top Ten Holdings as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Aspen Insurance Holdings Ltd., Series AHL, 5.625%, 2/6/13 (Conv. Pref.) 2.6% 3.2% iShares Russell 2000 Value Index Fund 2.2% 1.5% iShares Russell 2000 Index Fund 1.1% 1.6% Young Innovations, Inc. 1.1% 1.3% Parametric Technology Corp. 0.9% 1.4% HCC Insurance Holdings, Inc. 0.9% 0.6% Ares Capital Corp. 0.8% 0.7% IESI-BFC Ltd. 0.8%  Fulton Financial Corp. 0.7% 0.8% Sybase, Inc. 0.7% 0.6% Top Five Industries as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Insurance 8.1% 9.2% Commercial Banks 6.6% 8.8% Real Estate Investment Trusts (REITs) 5.0% 6.5% Specialty Retail 4.7% 3.4% Machinery 3.8% 3.6% Types of Investments in Portfolio % of net assets % of net assets as of 9/30/09 as of 3/31/09 Common Stocks 90.9% 92.2% Convertible Preferred Stocks 4.5% 4.6% Preferred Stocks 1.0% 1.4% Total Equity Exposure 96.4% 98.2% Temporary Cash Investments 2.3% 2.3% Other Assets and Liabilities 1.3% (0.5)% 12 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2009 to September 30, 2009. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 13 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 4/1/09 9/30/09 4/1/09 - 9/30/09 Expense Ratio* Mid Cap Value Actual Investor Class $1,000 $1,377.90 $5.96 1.00% Institutional Class $1,000 $1,379.20 $4.77 0.80% Advisor Class $1,000 $1,376.10 $7.45 1.25% R Class $1,000 $1,374.40 $8.93 1.50% Hypothetical Investor Class $1,000 $1,020.05 $5.06 1.00% Institutional Class $1,000 $1,021.06 $4.05 0.80% Advisor Class $1,000 $1,018.80 $6.33 1.25% R Class $1,000 $1,017.55 $7.59 1.50% Small Cap Value Actual Investor Class $1,000 $1,504.60 $7.85 1.25% Institutional Class $1,000 $1,507.10 $6.60 1.05% Advisor Class $1,000 $1,501.70 $9.41 1.50% Hypothetical Investor Class $1,000 $1,018.80 $6.33 1.25% Institutional Class $1,000 $1,019.80 $5.32 1.05% Advisor Class $1,000 $1,017.55 $7.59 1.50% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The classs annualized expense ratio does not include any acquired fund fees and expenses. 14 Schedule of Investments Mid Cap Value SEPTEMBER 30, 2009 (UNAUDITED) Shares Value Shares Value Common Stocks  98.6% DIVERSIFIED FINANCIAL SERVICES  0.1% AEROSPACE & DEFENSE  0.6% McGraw-Hill Cos., Inc. (The) 13,100 $329,334 DIVERSIFIED TELECOMMUNICATION Northrop Grumman Corp. 52,300 $ 2,706,525 SERVICES  2.8% AIRLINES  0.5% BCE, Inc. 159,527 3,932,114 Southwest Airlines Co. 239,203 2,296,349 CenturyTel, Inc. 176,253 5,922,101 BEVERAGES  0.7% Iowa Telecommunications Coca-Cola Enterprises, Inc. 83,600 1,789,876 Services, Inc. 173,089 2,180,921 Pepsi Bottling Group, Inc. 38,000 1,384,720 12,035,136 3,174,596 ELECTRIC UTILITIES  5.2% CAPITAL MARKETS  4.6% American Electric Power AllianceBernstein Holding LP 78,800 2,149,664 Co., Inc. 46,755 1,448,937 Ameriprise Financial, Inc. 157,901 5,736,543 Great Plains Energy, Inc. 35,759 641,874 Invesco Ltd. 75,140 1,710,187 IDACORP, Inc. 275,868 7,942,240 Legg Mason, Inc. 29,700 921,591 Northeast Utilities 82,983 1,970,016 Northern Trust Corp. 155,900 9,067,144 Portland General Electric Co. 189,236 3,731,734 19,585,129 Westar Energy, Inc. 334,741 6,530,797 CHEMICALS  1.2% 22,265,598 International Flavors & ELECTRICAL EQUIPMENT  2.0% Fragrances, Inc. 86,639 3,286,217 Cooper Industries plc, Minerals Technologies, Inc. 40,801 1,940,496 Class A 76,300 2,866,591 5,226,713 Emerson Electric Co. 53,200 2,132,256 COMMERCIAL BANKS  2.4% Hubbell, Inc., Class A 4,672 189,169 City National Corp. 34,100 1,327,513 Hubbell, Inc., Class B 76,400 3,208,800 Commerce Bancshares, Inc. 235,671 8,776,388 8,396,816 10,103,901 ELECTRONIC EQUIPMENT, INSTRUMENTS COMMERCIAL SERVICES & SUPPLIES  6.3% & COMPONENTS  1.6% IESI-BFC Ltd. 378,088 4,884,897 AVX Corp. 141,301 1,685,721 Pitney Bowes, Inc. 249,100 6,190,135 Littelfuse, Inc. 15,391 403,860 Republic Services, Inc. 283,498 7,532,542 Molex, Inc. 229,484 4,791,626 Waste Management, Inc. 288,444 8,601,400 6,881,207 27,208,974 ENERGY EQUIPMENT & SERVICES  1.8% COMMUNICATIONS EQUIPMENT  0.8% Baker Hughes, Inc. 38,600 1,646,676 Emulex Corp 341,100 3,509,919 BJ Services Co. 66,300 1,288,209 COMPUTERS & PERIPHERALS  1.3% Cameron International Corp. 70,100 2,651,182 Diebold, Inc. 110,651 3,643,737 Helmerich & Payne, Inc. 53,900 2,130,667 QLogic Corp. 105,000 1,806,000 7,716,734 5,449,737 FOOD & STAPLES RETAILING  0.5% CONTAINERS & PACKAGING  1.1% Costco Wholesale Corp. 36,600 2,066,436 Bemis Co., Inc. 184,768 4,787,339 FOOD PRODUCTS  6.3% DISTRIBUTORS  1.5% Campbell Soup Co. 237,200 7,737,464 Genuine Parts Co. 173,794 6,614,600 ConAgra Foods, Inc. 375,890 8,149,295 DIVERSIFIED  2.3% General Mills, Inc. 14,900 959,262 iShares Russell Midcap Value Index Fund 278,400 9,860,928 H.J. Heinz Co. 171,300 6,809,175 Kellogg Co. 64,700 3,185,181 26,840,377 15 Mid Cap Value Shares Value Shares Value GAS UTILITIES  1.9% LEISURE EQUIPMENT & PRODUCTS  0.9% AGL Resources, Inc. 29,300 $1,033,411 Mattel, Inc. 198,800 $3,669,848 Southwest Gas Corp. 283,003 7,239,217 MACHINERY  2.7% 8,272,628 Altra Holdings, Inc. 491,879 5,504,126 HEALTH CARE EQUIPMENT & SUPPLIES  3.6% Dover Corp. 50,500 1,957,380 Beckman Coulter, Inc. 52,756 3,636,999 Kaydon Corp. 131,776 4,272,178 Boston Scientific Corp. 106,000 1,122,540 11,733,684 CareFusion Corp. 69,200 1,508,560 METALS & MINING  1.6% Covidien plc 32,700 1,414,602 Barrick Gold Corp. 51,083 1,936,045 Symmetry Medical, Inc. 330,841 3,430,821 Newmont Mining Corp. 110,938 4,883,491 Zimmer Holdings, Inc. 83,300 4,452,385 6,819,536 15,565,907 MULTI-UTILITIES  4.1% HEALTH CARE PROVIDERS & SERVICES  2.5% Ameren Corp. 49,503 1,251,436 Cardinal Health, Inc. 96,200 2,578,160 PG&E Corp. 35,000 1,417,150 LifePoint Hospitals, Inc. 189,800 5,135,988 Wisconsin Energy Corp. 244,300 11,035,031 Patterson Cos., Inc. 49,000 1,335,250 Xcel Energy, Inc. 211,959 4,078,091 Select Medical 17,781,708 Holdings Corp. 128,378 1,292,767 OIL, GAS & CONSUMABLE FUELS  6.2% Universal Health Services, Apache Corp. 53,751 4,935,954 Inc., Class B 3,937 243,818 EOG Resources, Inc. 40,600 3,390,506 10,585,983 EQT Corp. 166,252 7,082,335 HEALTH CARE TECHNOLOGY  0.8% Imperial Oil Ltd. 122,500 4,662,472 IMS Health, Inc. 220,900 3,390,815 Murphy Oil Corp. 48,300 2,780,631 HOTELS, RESTAURANTS & LEISURE  3.1% Noble Energy, Inc. 57,500 3,792,700 CEC Entertainment, Inc. 148,700 3,845,382 26,644,598 International Speedway PAPER & FOREST PRODUCTS  0.7% Corp., Class A 201,807 5,563,819 MeadWestvaco Corp. 49,385 1,101,779 Speedway Motorsports, Inc. 280,143 4,031,258 Weyerhaeuser Co. 57,436 2,105,030 13,440,459 3,206,809 HOUSEHOLD DURABLES  1.0% PERSONAL PRODUCTS  0.8% Fortune Brands, Inc. 100,100 4,302,298 Estee Lauder Cos., Inc. Whirlpool Corp. 2,400 167,904 (The), Class A 91,700 3,400,236 4,470,202 REAL ESTATE INVESTMENT TRUSTS (REITs)  2.5% HOUSEHOLD PRODUCTS  2.6% Boston Properties, Inc. 41,599 2,726,814 Kimberly-Clark Corp. 186,223 10,983,432 Federal Realty INSURANCE  9.8% Investment Trust 7,038 431,922 Aon Corp. 263,200 10,709,608 Government Properties Income Trust 150,167 3,605,510 Chubb Corp. (The) 154,500 7,788,345 HCC Insurance HCP, Inc. 8,483 243,801 Holdings, Inc. 94,332 2,579,980 Host Hotels & Resorts, Inc. 272,976 3,212,928 Marsh & McLennan Public Storage 4,300 323,532 Cos., Inc. 607,237 15,016,971 10,544,507 Transatlantic Holdings, Inc. 33,549 1,683,153 ROAD & RAIL  0.4% Travelers Cos., Inc. (The) 87,500 4,307,625 Heartland Express, Inc. 133,800 1,926,720 42,085,682 IT SERVICES  0.7% Accenture plc, Class A 80,100 2,985,327 16 Mid Cap Value Shares Value Shares Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT  2.5% Temporary Cash Investments  2.0% Applied Materials, Inc. 321,500 $ 4,308,100 JPMorgan U.S. Treasury Plus Money Market Fund KLA-Tencor Corp. 45,700 1,638,802 Agency Shares 57,984 $57,984 Teradyne, Inc. 170,000 1,572,500 Repurchase Agreement, Credit Suisse First Verigy Ltd. 258,500 3,003,770 Boston, Inc., (collateralized by various 10,523,172 U.S. Treasury obligations, 0.24%, 6/10/10, valued at $8,466,648), in a joint trading SOFTWARE  0.4% account at 0.01%, dated 9/30/09, due Synopsys, Inc. 72,658 1,628,992 10/1/09 (Delivery value $8,300,002) 8,300,000 SPECIALTY RETAIL  3.8% TOTAL TEMPORARY Lowes Cos., Inc. 419,100 8,775,954 CASH INVESTMENTS PetSmart, Inc. 355,300 7,727,775 (Cost $8,357,984) 16,503,729 TOTAL INVESTMENT THRIFTS & MORTGAGE FINANCE  2.4% SECURITIES  100.6% Hudson City Bancorp., Inc. 81,600 1,073,040 (Cost $374,599,828) Peoples United OTHER ASSETS Financial, Inc. 553,189 8,607,621 AND LIABILITIES  (0.6)% Washington Federal, Inc. 35,514 598,766 TOTAL NET ASSETS  100.0% 10,279,427 TOTAL COMMON STOCKS (Cost $366,241,844) Forward Foreign Currency Exchange Contracts Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 12,943,298 CAD for USD 10/30/09 $12,089,197 $(184,606) (Value on Settlement Date $11,904,591) Notes to Schedule of Investments CAD Canadian Dollar USD United States Dollar (1) Non-income producing. See Notes to Financial Statements. 17 Small Cap Value SEPTEMBER 30, 2009 (UNAUDITED) Shares Value Shares Value Common Stocks  90.9% PennantPark Investment Corp. 405,000 $3,284,550 AEROSPACE & DEFENSE  1.8% Prospect Capital Corp. 210,000 2,249,100 AAR Corp. 120,000 $2,632,800 Pzena Investment Ceradyne, Inc. 145,000 2,657,850 Management, Inc., Class A 275,000 2,246,750 Curtiss-Wright Corp. 130,000 4,436,900 TradeStation Group, Inc. 505,000 4,115,750 Esterline 50,091,750 Technologies Corp. 90,000 3,528,900 CHEMICALS  2.3% Moog, Inc., Class A 205,000 6,047,500 A. Schulman, Inc. 105,000 2,092,650 Orbital Sciences Corp. 150,000 2,245,500 Arch Chemicals, Inc. 140,000 4,198,600 Triumph Group, Inc. 115,000 5,518,850 Cytec Industries, Inc. 175,000 5,682,250 27,068,300 H.B. Fuller Co. 150,000 3,135,000 AIR FREIGHT & LOGISTICS  0.5% Innophos Holdings, Inc. 100,000 1,850,000 Hub Group, Inc., Class A 165,000 3,770,250 Intrepid Potash, Inc. 125,000 2,948,750 UTi Worldwide, Inc. 285,000 4,126,800 Minerals Technologies, Inc. 80,000 3,804,800 7,897,050 Olin Corp. 290,000 5,057,600 AIRLINES  0.6% OM Group, Inc. 100,000 3,039,000 Alaska Air Group, Inc. 110,000 2,946,900 Sensient Technologies Corp. 110,000 3,054,700 JetBlue Airways Corp. 545,000 3,259,100 34,863,350 SkyWest, Inc. 165,000 2,735,700 COMMERCIAL BANKS  6.4% 8,941,700 American National AUTO COMPONENTS  0.4% Bankshares, Inc. 100,000 2,182,000 Cooper Tire & Rubber Co. 210,000 3,691,800 Associated Banc-Corp. 270,000 3,083,400 Dana Holding Corp. 325,000 2,213,250 Boston Private Financial 5,905,050 Holdings, Inc. 475,000 3,092,250 BEVERAGES  0.3% Central Pacific Financial Corp. 425,000 1,071,000 Boston Beer Co., Inc., Class A 140,000 5,191,200 CVB Financial Corp. 270,000 2,049,300 BIOTECHNOLOGY  0.1% East West Bancorp, Inc. 340,000 2,822,000 Martek Biosciences Corp. 80,000 1,807,200 First Citizens BancShares, Inc., Class A 20,000 3,182,000 BUILDING PRODUCTS  0.6% First Midwest Bancorp., Inc. 130,000 1,465,100 Apogee Enterprises, Inc. 170,000 2,553,400 FirstMerit Corp. 165,000 3,139,950 Griffon Corp. 270,000 2,718,900 FNB Corp. 265,000 1,884,150 Simpson Manufacturing Fulton Financial Corp. 1,460,000 10,745,600 Co., Inc. 165,000 4,167,900 Hampton Roads 9,440,200 Bankshares, Inc. 350,000 1,008,000 CAPITAL MARKETS  3.3% Heritage Financial Corp. 320,000 4,208,000 Apollo Investment Corp. 545,000 5,204,750 Huntington Bancshares, Inc. 460,000 2,166,600 Ares Capital Corp. 1,150,000 12,673,000 IBERIABANK Corp. 50,000 2,278,000 Artio Global Investors, Inc. 110,000 2,876,500 KeyCorp 910,000 5,915,000 Calamos Asset Management, Marshall & Ilsley Corp. 1,100,000 8,877,000 Inc., Class A 310,000 4,048,600 MB Financial, Inc. 135,000 2,830,950 HFF, Inc., Class A 440,000 2,965,600 National Bankshares, Inc. 85,000 2,163,250 Investment Technology Group, Inc. 140,000 3,908,800 Old National Bancorp. 281,292 3,150,470 MCG Capital Corp. 1,025,000 4,294,750 Sterling Bancshares, Inc. 305,000 2,229,550 Patriot Capital Funding, Inc. 545,000 2,223,600 Synovus Financial Corp. 975,000 3,656,250 18 Small Cap Value Shares Value Shares Value TCF Financial Corp. 300,000 $3,912,000 CONTAINERS & PACKAGING  0.5% United Bankshares, Inc. 135,000 2,644,650 Bemis Co., Inc. 75,000 $ 1,943,250 Washington Banking Co. 272,795 2,526,082 Sonoco Products Co. 220,000 6,058,800 Webster Financial Corp. 170,000 2,119,900 8,002,050 Whitney Holding Corp. 650,000 6,201,000 DISTRIBUTORS  0.2% Wilmington Trust Corp. 225,000 3,195,000 Core-Mark Holding Co., Inc. 85,000 2,431,000 Zions Bancorp. 125,000 2,246,250 DIVERSIFIED  3.3% 96,044,702 iShares Russell 2000 COMMERCIAL SERVICES & SUPPLIES  2.3% Index Fund 285,000 17,165,550 ABM Industries, Inc. 100,000 2,104,000 iShares Russell 2000 Value American Ecology Corp. 395,000 7,386,500 Index Fund 585,000 33,070,050 ATC Technology Corp. 155,000 3,062,800 50,235,600 Brinks Co. (The) 225,000 6,054,750 DIVERSIFIED CONSUMER SERVICES  1.1% Corinthian Colleges, Inc. 345,000 6,403,200 Consolidated Graphics, Inc. 90,000 2,245,500 Lincoln Educational Services Corp. 280,000 6,406,400 G&K Services, Inc., Class A 1,920 42,547 IESI-BFC Ltd. 925,000 11,951,000 Regis Corp. 195,000 3,022,500 SYKES Enterprises, Inc. 100,000 2,082,000 15,832,100 34,929,097 DIVERSIFIED FINANCIAL SERVICES  0.2% COMMUNICATIONS EQUIPMENT  1.0% Fifth Street Finance Corp. 210,000 2,295,300 Avocent Corp. 145,000 2,939,150 DIVERSIFIED TELECOMMUNICATION SERVICES  0.2% Bel Fuse, Inc., Class B 170,000 3,235,100 Atlantic Tele-Network, Inc. 30,000 1,602,600 Black Box Corp. 80,000 2,007,200 Iowa Telecommunications Emulex Corp. 280,000 2,881,200 Services, Inc. 135,000 1,701,000 Opnext, Inc. 825,000 2,417,250 3,303,600 Plantronics, Inc. 80,000 2,144,800 ELECTRIC UTILITIES  2.0% 15,624,700 Central Vermont Public COMPUTERS & PERIPHERALS  0.9% Service Corp. 134,458 2,595,039 Electronics for Cleco Corp. 80,000 2,006,400 Imaging, Inc. 390,000 4,395,300 Empire District Electric Lexmark International, Inc., Co. (The) 100,000 1,809,000 Class A 130,000 2,800,200 Great Plains Energy, Inc. 460,000 8,257,000 NCR Corp. 230,000 3,178,600 Portland General Electric Co. 440,000 8,676,800 QLogic Corp. 140,000 2,408,000 Unitil Corp. 115,000 2,581,750 Silicon Graphics Westar Energy, Inc. 220,000 4,292,200 International Corp. 200,000 1,342,000 30,218,189 14,124,100 ELECTRICAL EQUIPMENT  2.0% CONSTRUCTION & ENGINEERING  1.9% Acuity Brands, Inc. 60,000 1,932,600 Comfort Systems USA, Inc. 360,000 4,172,400 Belden, Inc. 195,000 4,504,500 EMCOR Group, Inc. 235,000 5,950,200 Brady Corp., Class A 120,000 3,446,400 Granite Construction, Inc. 255,000 7,889,700 Encore Wire Corp. 160,000 3,574,400 KBR, Inc. 130,000 3,027,700 General Cable Corp. 55,000 2,153,250 KHD Humboldt Wedag Hubbell, Inc., Class B 60,000 2,520,000 International Ltd. 375,000 3,892,500 II-VI, Inc. 115,000 2,925,600 Pike Electric Corp. 246,957 2,958,545 LSI Industries, Inc. 570,000 3,790,500 27,891,045 Regal-Beloit Corp. 45,000 2,056,950 CONSTRUCTION MATERIALS  0.2% Thomas & Betts Corp. 100,000 3,008,000 Texas Industries, Inc. 70,000 2,939,300 29,912,200 19 Small Cap Value Shares Value Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS GAS UTILITIES  0.8% & COMPONENTS  2.8% Nicor, Inc. 145,000 $ 5,305,550 Anixter International, Inc. 75,000 $ $ 3,008,250 Southwest Gas Corp. 130,000 3,325,400 Benchmark WGL Holdings, Inc. 120,000 3,976,800 Electronics, Inc. 300,000 5,400,000 12,607,750 Coherent, Inc. 125,000 2,915,000 HEALTH CARE EQUIPMENT & SUPPLIES  2.5% Electro Scientific Analogic Corp. 100,000 3,702,000 Industries, Inc. 330,000 4,418,700 CONMED Corp. 120,000 2,300,400 FLIR Systems, Inc. 85,000 2,377,450 Cutera, Inc. 730,000 6,314,500 Littelfuse, Inc. 70,000 1,836,800 Molex, Inc. 190,000 3,967,200 Utah Medical Products, Inc. 150,000 4,398,000 Young Innovations, Inc. 635,000 16,706,850 Park Electrochemical Corp. 125,000 3,081,250 Zoll Medical Corp. 215,000 4,626,800 PC Connection, Inc. 440,000 2,393,600 Rogers Corp. 215,000 6,443,550 38,048,550 HEALTH CARE PROVIDERS & SERVICES  3.0% Tech Data Corp. 55,000 2,288,550 Alliance HealthCare TTM Technologies, Inc. 160,000 1,835,200 Services, Inc. 545,000 3,084,700 Vishay Almost Family, Inc. 100,000 2,975,000 Intertechnology, Inc. 280,000 2,212,000 AMERIGROUP Corp. 135,000 2,992,950 42,177,550 Amsurg Corp. 270,000 5,732,100 ENERGY EQUIPMENT & SERVICES  1.4% Bristow Group, Inc. 75,000 2,226,750 Assisted Living Concepts, Inc., Class A 185,000 3,833,200 Global Industries Ltd. 210,000 1,995,000 Kindred Healthcare, Inc. 180,000 2,921,400 Helix Energy Solutions LifePoint Hospitals, Inc. 120,000 3,247,200 Group, Inc. 150,000 2,247,000 Key Energy Services, Inc. 370,000 3,219,000 Magellan Health Services, Inc. 340,000 10,560,400 Lufkin Industries, Inc. 45,000 2,393,100 National Healthcare Corp. 165,000 6,152,850 North American Energy U.S. Physical Therapy, Inc. 280,735 4,230,677 Partners, Inc. 275,000 1,650,000 Superior Energy 45,730,477 Services, Inc. 100,000 2,252,000 HOTELS, RESTAURANTS & LEISURE  1.5% Unit Corp. 105,000 4,331,250 Bally Technologies, Inc. 100,000 3,837,000 20,314,100 Bob Evans Farms, Inc. 110,000 3,196,600 FOOD & STAPLES RETAILING  0.9% Burger King Holdings, Inc. 175,000 3,078,250 BJs Wholesale Club, Inc. 65,000 2,354,300 Jack in the Box, Inc. 175,000 3,585,750 Caseys General Stores, Inc. 65,000 2,039,700 Red Robin Gourmet Burgers, Inc. 320,000 6,534,400 Ruddick Corp. 105,000 2,795,100 Ruby Tuesday, Inc. 275,000 2,315,500 Weis Markets, Inc. 175,572 5,609,525 12,798,625 22,547,500 FOOD PRODUCTS  0.5% HOUSEHOLD DURABLES  0.6% B&G Foods, Inc., Class A 265,000 2,170,350 CSS Industries, Inc 15,000 296,550 Corn Products Helen of Troy Ltd. 95,000 1,845,850 International, Inc. 65,000 1,853,800 Jarden Corp. 75,000 2,105,250 Farmer Bros. Co. 35,000 724,500 M.D.C. Holdings, Inc. 60,000 2,084,400 Seneca Foods Corp., M/I Homes, Inc. 175,000 2,378,250 Class A 80,000 2,192,000 8,710,300 6,940,650 HOUSEHOLD PRODUCTS  0.2% WD-40 Co. 105,000 2,982,000 20 Small Cap Value Shares Value Shares Value INDUSTRIAL CONGLOMERATES  0.2% LIFE SCIENCES TOOLS & SERVICES  0.5% Tredegar Corp. 170,000 $ 2,465,000 Pharmaceutical Product INSURANCE  5.2% Development, Inc. 375,000 $ 8,227,500 American Equity Investment MACHINERY  3.8% Life Holding Co. 335,000 2,351,700 Actuant Corp., Class A 370,000 5,942,200 Assured Guaranty Ltd. 185,000 3,592,700 Barnes Group, Inc. 265,000 4,528,850 Baldwin & Lyons, Inc., FreightCar America, Inc. 115,000 2,794,500 Class B 265,000 6,214,250 IDEX Corp. 120,000 3,354,000 Delphi Financial Group, Inc., Kadant, Inc. 165,000 2,001,450 Class A 120,000 2,715,600 Kaydon Corp. 65,000 2,107,300 Erie Indemnity Co., Class A 260,000 9,739,600 Kennametal, Inc. 220,000 5,414,200 Hanover Insurance Group, Inc. (The) 125,000 5,166,250 Lincoln Electric Holdings, Inc. 115,000 5,456,750 HCC Insurance Holdings, Inc. 500,000 13,675,000 Mueller Industries, Inc. 425,000 10,144,750 Max Capital Group Ltd. 145,000 3,098,650 Mueller Water Products, Inc., Class A 930,000 5,096,400 Mercer Insurance Group, Inc. 300,000 5,421,000 Pentair, Inc. 75,000 2,214,000 Platinum Underwriters RBC Bearings, Inc. 130,000 3,032,900 Holdings Ltd. 180,000 6,451,200 Robbins & Myers, Inc. 135,000 3,169,800 ProAssurance Corp. 105,000 5,479,950 Wabtec Corp. 60,000 2,251,800 United Fire & Casualty Co. 125,000 2,237,500 57,508,900 Unitrin, Inc. 175,000 3,410,750 MARINE  0.5% Validus Holdings Ltd. 145,905 3,764,349 Diana Shipping, Inc. 375,000 4,875,000 Zenith National Genco Shipping Insurance Corp. 145,000 4,480,500 & Trading Ltd. 140,000 2,909,200 77,798,999 7,784,200 INTERNET SOFTWARE & SERVICES  0.7% MEDIA  3.1% Akamai Technologies, Inc. 160,000 3,148,800 Belo Corp., Class A 625,000 3,381,250 IAC/InterActiveCorp 170,000 3,432,300 E.W. Scripps Co. (The), Class A 735,000 5,512,500 RealNetworks, Inc. 1,175,000 4,371,000 Entercom Communications 10,952,100 Corp., Class A 1,028,191 5,243,774 IT SERVICES  1.5% Entravision Communications CACI International, Inc., Corp., Class A 3,194,902 5,527,181 Class A 75,000 3,545,250 Gannett Co., Inc. 185,000 2,314,350 Cass Information Harte-Hanks, Inc. 325,000 4,494,750 Systems, Inc. 85,000 2,538,100 Heartland Payment Interactive Data Corp. 115,000 3,014,150 Systems, Inc. 150,000 2,176,500 Journal Communications, MAXIMUS, Inc. 45,000 2,097,000 Inc., Class A 984,500 3,622,960 McClatchy Co. (The), NeuStar, Inc., Class A 80,000 1,808,000 Class A 2,725,000 6,976,000 Perot Systems Corp., Sinclair Broadcast Group, Class A 210,000 6,237,000 Inc., Class A, Class A 1,175,000 4,206,500 Total System Services, Inc. 230,000 3,705,300 Value Line, Inc. 90,000 2,778,300 22,107,150 47,071,715 LEISURE EQUIPMENT & PRODUCTS  0.5% METALS & MINING  2.0% JAKKS Pacific, Inc. 165,000 2,362,800 Brush Engineered RC2 Corp. 130,000 1,852,500 Materials, Inc. 120,000 2,935,200 Sport Supply Group, Inc. 275,000 2,802,250 Carpenter Technology Corp. 155,000 3,625,450 7,017,550 Commercial Metals Co. 200,000 3,580,000 21 Small Cap Value Shares Value Shares Value Globe Specialty PHARMACEUTICALS  1.0% Metals, Inc. 270,000 $ 2,435,400 Biovail Corp. 160,000 $ 2,468,800 Haynes International, Inc. 180,000 5,727,600 Endo Pharmaceuticals Kaiser Aluminum Corp. 45,000 1,636,200 Holdings, Inc. 185,000 4,186,550 Mesabi Trust 270,000 2,740,500 Obagi Medical Royal Gold, Inc. 85,000 3,876,000 Products, Inc. 145,000 1,682,000 RTI International Par Pharmaceutical Metals, Inc. 125,000 3,113,750 Cos., Inc. 95,000 2,043,450 29,670,100 Perrigo Co. 90,000 3,059,100 MULTILINE RETAIL  0.5% Sepracor, Inc. 90,000 2,061,000 Big Lots, Inc. 190,000 4,753,800 15,500,900 Freds, Inc., Class A 185,000 2,355,050 PROFESSIONAL SERVICES  0.9% 7,108,850 CDI Corp. 190,000 2,669,500 MULTI-UTILITIES  0.8% Heidrick & Struggles International, Inc. 110,000 2,558,600 Avista Corp. 165,000 3,336,300 Korn/Ferry International 120,000 1,750,800 Black Hills Corp. 140,000 3,523,800 MPS Group, Inc. 195,000 2,051,400 MDU Resources Group, Inc. 155,000 3,231,750 TrueBlue, Inc. 150,000 2,110,500 NorthWestern Corp. 105,000 2,565,150 12,657,000 Watson Wyatt Worldwide, Inc., Class A 60,000 2,613,600 OFFICE ELECTRONICS  0.1% 13,754,400 Zebra Technologies Corp., Class A 80,000 2,074,400 REAL ESTATE INVESTMENT TRUSTS (REITs)  3.4% OIL, GAS & CONSUMABLE FUELS  3.5% BioMed Realty Trust, Inc. 150,000 2,070,000 Berry Petroleum Co., Class A 75,000 2,008,500 Capstead Mortgage Corp. 195,000 2,712,450 Bill Barrett Corp. 185,000 6,066,150 Chimera Investment Corp. 985,000 3,762,700 DHT Maritime, Inc. 1,700,000 6,392,000 DCT Industrial Trust, Inc. 585,000 2,989,350 Forest Oil Corp. 520,000 10,176,400 Getty Realty Corp. 85,000 2,085,900 Frontier Oil Corp. 255,000 3,549,600 Hatteras Financial Corp. 90,000 2,698,200 Goodrich Petroleum Corp. 85,000 2,193,850 Healthcare Realty Trust, Inc. 160,000 3,380,800 Highwoods Properties, Inc. 195,000 6,132,750 Mariner Energy, Inc. 360,000 5,104,800 Inland Real Estate Corp. 170,000 1,489,200 Nordic American Tanker Shipping 70,000 2,070,600 Medical Properties Trust, Inc. 290,000 2,264,900 Penn Virginia Corp. 135,000 3,092,850 MFA Financial, Inc. 800,000 6,368,000 St. Mary Land & Exploration Co. 75,000 2,434,500 National Health Investors, Inc. 110,000 3,481,500 W&T Offshore, Inc. 860,000 10,070,600 National Retail 53,159,850 Properties, Inc. 100,000 2,147,000 PAPER & FOREST PRODUCTS  0.4% Omega Healthcare Louisiana-Pacific Corp. 475,013 3,168,337 Investors, Inc. 140,000 2,242,800 P.H. Glatfelter Co. 185,000 2,123,800 Redwood Trust, Inc. 120,000 1,860,000 5,292,137 Senior Housing PERSONAL PRODUCTS  0.7% Properties Trust 115,000 2,197,650 Alberto-Culver Co. 65,000 1,799,200 Sunstone Hotel Investors, Inc. 205,000 1,455,500 Inter Parfums, Inc. 305,000 3,724,050 Washington Real Estate Prestige Brands Investment Trust 80,000 2,304,000 Holdings, Inc. 345,000 2,428,800 Schiff Nutrition 51,642,700 International, Inc. 460,000 2,396,600 10,348,650 22 Small Cap Value Shares Value Shares Value ROAD & RAIL  0.5% Childrens Place Retail Arkansas Best Corp. 90,000 $ 2,694,600 Stores, Inc. (The) 175,000 $ 5,243,000 Old Dominion Freight Christopher & Banks Corp. 680,000 4,603,600 Line, Inc. 65,000 1,977,950 Dress Barn, Inc. (The) 245,000 4,392,850 Werner Enterprises, Inc. 120,000 2,235,600 DSW, Inc., Class A 130,000 2,076,100 6,908,150 Finish Line, Inc. (The), SEMICONDUCTORS & SEMICONDUCTOR Class A 590,000 5,994,400 EQUIPMENT  2.5% Foot Locker, Inc. 200,000 2,390,000 Cohu, Inc. 165,000 2,237,400 Genesco, Inc. 235,000 5,656,450 Cymer, Inc. 65,000 2,525,900 Hot Topic, Inc. 400,000 2,996,000 Integrated Device Mens Wearhouse, Inc. (The) 105,000 2,593,500 Technology, Inc. 475,000 3,211,000 PEP Boys-Manny Intellon Corp. 615,000 4,360,350 Moe & Jack 310,000 3,028,700 Intersil Corp., Class A 195,000 2,985,450 RadioShack Corp. 140,000 2,319,800 Mattson Technology, Inc. 800,000 2,256,000 Rent-A-Center, Inc., MEMC Electronic Class A 240,000 4,531,200 Materials, Inc. 175,000 2,910,250 Stage Stores, Inc. 180,000 2,332,800 MKS Instruments, Inc. 135,000 2,604,150 Wet Seal, Inc. (The), Rudolph Technologies, Inc. 283,718 2,099,513 Class A 1,225,000 4,630,500 Sigma Designs, Inc. 195,000 2,833,350 71,462,400 Varian Semiconductor TEXTILES, APPAREL & LUXURY GOODS  1.2% Equipment Associates, Inc. 90,000 2,955,600 Crocs, Inc. 300,000 1,995,000 Verigy Ltd. 375,000 4,357,500 Deckers Outdoor Corp. 65,000 5,515,250 Zoran Corp. 190,000 2,188,800 Skechers U.S.A., Inc., Class A 105,000 1,799,700 37,525,263 SOFTWARE  3.5% Volcom, Inc. 145,000 2,389,600 Aspen Technology, Inc. 290,000 2,958,000 Weyco Group, Inc. 100,000 2,290,000 Cadence Design Wolverine World Wide, Inc. 150,000 3,726,000 Systems, Inc. 300,000 2,202,000 17,715,550 Compuware Corp. 400,000 2,932,000 THRIFTS & MORTGAGE FINANCE  1.7% Parametric Brookline Bancorp., Inc. 300,000 2,916,000 Technology Corp. 1,025,000 14,165,500 First Financial Radiant Systems, Inc. 205,000 2,201,700 Northwest, Inc. 385,000 2,240,700 Sybase, Inc. 275,000 10,697,500 First Niagara Financial Group, Inc. 520,000 6,411,600 Synopsys, Inc. 150,000 3,363,000 Flushing Financial Corp. 185,000 2,109,000 THQ, Inc. 710,000 4,856,400 K-Fed Bancorp. 260,000 2,345,200 TIBCO Software, Inc. 370,000 3,511,300 PMI Group, Inc. (The) 475,000 2,018,750 Ulticom, Inc. 2,112,830 6,127,207 Provident Financial 53,014,607 Services, Inc. 215,000 2,212,350 SPECIALTY RETAIL  4.7% Washington Federal, Inc. 270,000 4,552,200 Aarons, Inc. 115,000 3,036,000 24,805,800 American Eagle TRADING COMPANIES & DISTRIBUTORS  1.0% Outfitters, Inc. 175,000 2,950,500 GATX Corp. 80,000 2,236,000 Barnes & Noble, Inc. 165,000 3,666,300 Kaman Corp. 260,000 5,714,800 Bebe Stores, Inc. 305,000 2,244,800 Lawson Products, Inc. 180,000 3,133,800 Cabelas, Inc. 295,000 3,935,300 WESCO International, Inc. 125,000 3,600,000 Cato Corp. (The), Class A 140,000 2,840,600 14,684,600 23 Small Cap Value Shares Value Shares Value WATER UTILITIES  0.2% Temporary Cash Investments  2.3% Artesian Resources Corp., Class A 175,000 $ 2,943,500 JPMorgan U.S. Treasury Plus Money Market Fund TOTAL COMMON STOCKS Agency Shares 27,332 $ 27,332 (Cost $1,158,592,345) Repurchase Agreement, Credit Suisse First Convertible Preferred Stocks  4.5% Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.24%, 6/10/10, COMMERCIAL BANKS  0.2% valued at $35,498,718), in a joint trading Huntington Bancshares, Inc., account at 0.01%, dated 9/30/09, due Series A, 8.50%, 4/15/13 2,200 1,914,000 10/1/09 (Delivery value $34,800,010) 34,800,000 Midwest Banc Holdings, Inc., TOTAL TEMPORARY Series A, 7.75%, 12/10/12 140,000 448,000 CASH INVESTMENTS 2,362,000 (Cost $34,827,332) INSURANCE  2.6% TOTAL INVESTMENT Aspen Insurance Holdings SECURITIES  98.7% Ltd., Series AHL, (Cost $1,270,927,050) 5.625%, 2/6/13 770,000 39,077,500 OTHER ASSETS LEISURE EQUIPMENT & PRODUCTS  0.3% AND LIABILITIES  1.3% Callaway Golf Co., Series B, TOTAL NET ASSETS  100.0% 7.50%, 6/15/12 40,000 5,030,000 MEDIA  0.2% Notes to Schedule of Investments LodgeNet Interactive Corp., (1) Non-income producing. 10.00%, 12/31/49 1,669 3,509,073 (2) Affiliated Company: the funds holding represents ownership of REAL ESTATE INVESTMENT TRUSTS (REITs)  0.9% 5% or more of the voting securities of the company; therefore, the Digital Realty Trust, Inc., company is affiliated as defined in the Investment Company Act of Series D, 5.50%, 2/6/13 305,000 8,555,250 1940. Entertainment Properties (3) Perpetual security. These securities do not have a predetermined Trust, Series E, maturity date. The coupon rates are fixed for a period of time and 9.00%, 4/20/13 125,000 2,696,250 may be structured to adjust thereafter. Interest reset or next call date is indicated, as applicable. Lexington Realty Trust, Series C, 6.50%, 11/16/09 70,000 2,088,100 (4) Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless 13,339,600 registered under the Act or exempted from registration, may only TOBACCO  0.3% be sold to qualified institutional investors. The aggregate value Universal Corp., of these securities at the period end was $8,539,073, which 6.75%, 3/15/18 4,900 5,145,000 represented 0.6% of total net assets. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $63,186,360) See Notes to Financial Statements. Preferred Stocks  1.0% INSURANCE  0.3% Odyssey Re Holdings Corp., Series A, 8.125%, 10/20/10 150,000 3,753,000 REAL ESTATE INVESTMENT TRUSTS (REITs)  0.7% National Retail Properties, Inc., Series C, 7.375%, 10/12/11 275,000 6,294,750 PS Business Parks, Inc., Series K, 7.95%, 11/9/09 205,000 4,913,604 11,208,354 TOTAL PREFERRED STOCKS (Cost $14,321,013) 24 Statement of Assets and Liabilities SEPTEMBER 30, 2009 (UNAUDITED) Mid Cap Value Small Cap Value Assets Investment securities  unaffiliated, at value (cost of $374,599,828 and $1,228,597,570, respectively) $431,857,733 $1,452,730,558 Investment securities  affiliated, at value (cost of $ and $42,329,480, respectively)  34,569,557 Total investment securities, at value (cost of $374,599,828 and $1,270,927,050, respectively) 431,857,733 1,487,300,115 Receivable for investments sold 6,022,754 25,684,593 Receivable for capital shares sold 743,223 13,497,104 Dividends and interest receivable 903,500 2,765,274 439,527,210 1,529,247,086 Liabilities Payable for investments purchased 9,331,364 19,247,573 Payable for capital shares redeemed 189,393 2,160,720 Payable for forward foreign currency exchange contracts 184,606  Accrued management fees 327,920 1,412,353 Distribution and service fees payable 12,968 66,489 10,046,251 22,887,135 Net Assets $429,480,959 $1,506,359,951 See Notes to Financial Statements. 25 SEPTEMBER 30, 2009 (UNAUDITED) Mid Cap Value Small Cap Value Net Assets Consist of: Capital (par value and paid-in surplus) $480,233,522 $1,689,164,709 Undistributed net investment income 422,472 1,824,676 Accumulated net realized loss on investment and foreign currency transactions (108,233,848) (401,002,499) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 57,058,813 216,373,065 $429,480,959 $1,506,359,951 Investor Class, $0.01 Par Value Net assets $335,155,376 $717,336,572 Shares outstanding 33,393,394 103,076,254 Net asset value per share $10.04 $6.96 Institutional Class, $0.01 Par Value Net assets $37,771,352 $457,256,682 Shares outstanding 3,762,683 65,480,982 Net asset value per share $10.04 $6.98 Advisor Class, $0.01 Par Value Net assets $47,996,582 $331,766,697 Shares outstanding 4,782,196 47,800,084 Net asset value per share $10.04 $6.94 R Class, $0.01 Par Value Net assets $8,557,649 N/A Shares outstanding 852,626 N/A Net asset value per share $10.04 N/A See Notes to Financial Statements. 26 Statement of Operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) Mid Cap Value Small Cap Value Investment Income (Loss) Income: Dividends (including $ and $9,187,418, respectively, from affiliates and net of foreign taxes withheld of $36,651 and $53,291, respectively) $4,675,211 $23,439,069 Interest 2,798 18,419 4,678,009 23,457,488 Expenses: Management fees 1,668,865 7,161,026 Distribution and service fees: Advisor Class 46,693 347,031 R Class 15,517  Directors fees and expenses 7,329 28,283 Other expenses 5 10 1,738,409 7,536,350 Net investment income (loss) 2,939,600 15,921,138 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (including $ and $(4,486,713) from affiliates, respectively) 7,352,257 17,784,970 Foreign currency transactions (112,428)  7,239,829 17,784,970 Change in net unrealized appreciation (depreciation) on: Investments 94,751,454 435,957,901 Translation of assets and liabilities in foreign currencies (227,902)  94,523,552 435,957,901 Net realized and unrealized gain (loss) 101,763,381 453,742,871 Net Increase (Decrease) in Net Assets Resulting from Operations $104,702,981 $469,664,009 See Notes to Financial Statements. 27 Statement of Changes in Net Assets SIX MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) AND YEAR ENDED MARCH 31, 2009 Mid Cap Value Small Cap Value Increase (Decrease) in Net Assets Sept. 30, 2009 March 31, 2009 Sept. 30, 2009 March 31, 2009 Operations Net investment income (loss) $2,939,600 $5,984,436 $15,921,138 $22,796,973 Net realized gain (loss) 7,239,829 (75,849,439) 17,784,970 (282,679,366) Change in net unrealized appreciation (depreciation) 94,523,552 (27,581,130) 435,957,901 (165,421,152) Net increase (decrease) in net assets resulting from operations 104,702,981 (97,446,133) 469,664,009 (425,303,545) Distributions to Shareholders From net investment income: Investor Class (2,132,623) (5,060,283) (8,919,106) (10,241,684) Institutional Class (187,088) (410,293) (5,773,208) (6,416,710) Advisor Class (248,184) (457,530) (3,951,223) (4,047,581) R Class (33,436) (52,176)   From net realized gains: Investor Class    (1,417,907) Institutional Class    (811,201) Advisor Class    (711,770) Decrease in net assets from distributions (2,601,331) (5,980,282) (18,643,537) (23,646,853) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 68,595,780 40,809,631 162,163,639 (47,489,658) Net increase (decrease) in net assets 170,697,430 (62,616,784) 613,184,111 (496,440,056) Net Assets Beginning of period 258,783,529 321,400,313 893,175,840 1,389,615,896 End of period $429,480,959 $258,783,529 $1,506,359,951 $ 893,175,840 Undistributed net investment income $422,472 $84,203 $1,824,676 $4,547,075 See Notes to Financial Statements. 28 Notes to Financial Statements SEPTEMBER 30, 2009 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Mid Cap Value Fund (Mid Cap Value) and Small Cap Value Fund (Small Cap Value) (collectively, the funds) are two funds in a series issued by the corporation. The funds are diversified under the 1940 Act. The funds investment objective is to seek long-term capital growth. The production of income is a secondary objective. Mid Cap Value pursues its investment objective by investing in stocks of mid-sized market capitalization companies that management believes to be undervalued at the time of purchase. Small Cap Value pursues its investment objective by investing in stocks of smaller market capitalization companies that management believes to be undervalued at the time of purchase. The following is a summary of the funds significant accounting policies. Multiple Class  Mid Cap Value is authorized to issue the Investor Class, the Institutional Class, the Advisor Class and the R Class. Small Cap Value is authorized to issue the Investor Class, the Institutional Class and the Advisor Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 29 Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The funds estimate the components of distributions received that may be considered nontaxable distributions or capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Exchange Traded Funds  The funds may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Business Development Companies  Small Cap Value may invest in securities of closed-end investment companies that have elected to be treated as a business development company under the 1940 Act. A business development company operates similar to an exchange traded fund and represents a portfolio of securities. Small Cap Value may purchase a business development company to gain exposure to the securities in the underlying portfolio. The risks of owning a business development company generally reflect the risks of owning the underlying securities. Business development companies have expenses that reduce their value. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. For assets and liabilities, other than investments in securities, net realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of realized gain (loss) on investment transactions and unrealized appreciation (depreciation) on investments, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. 30 Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  Management has evaluated events or transactions that may have occurred since September 30, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through November 27, 2009, the date the financial statements were issued. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with ACIM, under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of the funds, except brokerage commissions, taxes, interest, fees and expenses of those directors who are not considered interested persons as defined in the 1940 Act (including counsel fees) and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for Mid Cap Value is 1.00%, 0.80%, 1.00% and 1.00% for the Investor Class, Institutional Class, Advisor Class and R Class, respectively. The annual management fee schedule for Small Cap Value ranges from 1.00% to 1.25% for the Investor Class and Advisor Class. The Institutional Class is 0.20% less at each point within the range for Small Cap Value. 31 The effective annual management fee for each class of each fund for the six months ended September 30, 2009, was as follows: Mid Cap Value Small Cap Value Investor 1.00% 1.25% Institutional 0.80% 1.05% Advisor 1.00% 1.25% R 1.00% N/A Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the Advisor Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended September 30, 2009, are detailed in the Statement of Operations. Acquired Fund Fees and Expenses  The funds may invest in mutual funds, exchange traded funds, and business development companies (the acquired funds). Each fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the funds assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties  Certain officers and directors of the corporation are also officers and/or directors, and, as a group, controlling stockholders of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the six months ended September 30, 2009, were as follows: Mid Cap Value Small Cap Value Purchases $301,627,804 $863,046,935 Sales $236,469,738 $740,644,879 32 4. Capital Share Transactions Transactions in shares of the funds were as follows: Six months ended September 30, 2009 Year ended March 31, 2009 Shares Amount Shares Amount Mid Cap Value Investor Class/Shares Authorized 100,000,000 75,000,000 Sold 8,379,218 $74,918,755 11,583,385 $100,805,312 Issued in reinvestment of distributions 196,011 1,813,760 470,378 4,166,891 Redeemed (3,928,225) (34,918,736) (9,108,024) (81,605,589) 4,647,004 41,813,779 2,945,739 23,366,614 Institutional Class/Shares Authorized 20,000,000 20,000,000 Sold 1,672,719 16,207,066 1,336,091 11,458,786 Issued in reinvestment of distributions 16,562 152,697 44,956 396,391 Redeemed (359,629) (3,162,995) (578,563) (4,718,425) 1,329,652 13,196,768 802,484 7,136,752 Advisor Class/Shares Authorized 20,000,000 20,000,000 Sold 1,687,382 14,908,071 2,092,852 17,133,819 Issued in reinvestment of distributions 26,668 247,406 52,237 453,144 Redeemed (479,992) (4,362,822) (1,030,530) (9,152,116) 1,234,058 10,792,655 1,114,559 8,434,847 R Class/Shares Authorized 20,000,000 20,000,000 Sold 413,598 3,648,029 379,003 3,043,519 Issued in reinvestment of distributions 3,582 33,436 6,073 52,176 Redeemed (99,557) (888,887) (147,769) (1,224,277) 317,623 2,792,578 237,307 1,871,418 Net increase (decrease) 7,528,337 $68,595,780 5,100,089 $ 40,809,631 Small Cap Value Investor Class/Shares Authorized 500,000,000 500,000,000 Sold 23,071,735 $139,805,849 18,359,040 $107,055,962 Issued in reinvestment of distributions 1,507,232 8,763,042 1,864,672 11,463,956 Redeemed (10,736,484) (63,664,694) (35,426,119) (216,690,910) 13,842,483 84,904,197 (15,202,407) (98,170,992) Institutional Class/Shares Authorized 200,000,000 200,000,000 Sold 12,948,450 79,990,685 14,335,511 86,227,985 Issued in reinvestment of distributions 897,316 5,264,663 1,042,135 6,425,536 Redeemed (3,292,726) (19,806,941) (13,056,836) (79,974,617) 10,553,040 65,448,407 2,320,810 12,678,904 Advisor Class/Shares Authorized 190,000,000 190,000,000 Sold 5,870,728 35,358,708 16,680,664 106,892,904 Issued in reinvestment of distributions 536,261 3,084,386 664,645 4,023,372 Redeemed (4,509,298) (26,632,059) (12,337,993) (72,913,846) 1,897,691 11,811,035 5,007,316 38,002,430 Net increase (decrease) 26,293,214 $162,163,639 (7,874,281) $(47,489,658) 33 5. Affiliated Company Transactions If a funds holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the six months ended September 30, 2009, follows: March 31, 2009 September 30, 2009 Share Purchase Realized Dividend Share Market Fund/Company Balance Cost Sales Cost Gain (Loss) Income Balance Value Small Cap Value Cutera, Inc. 655,000 $1,156,755 $ 942,982 $ (394,888)  730,000 $6,314,500 DHT Maritime, Inc. 2,318,922 2,357,567 9,280,955 (3,244,720) $ 487,500 1,700,000 (2) Mercer Insurance Group, Inc. 275,000 557,521 168,450 7,619 43,875 300,000 5,421,000 Ulticom, Inc. 1,908,975 519,895 489,975 (232,534) 8,524,598 2,112,830 6,127,207 Utah Medical Products, Inc. 180,000 471,677 1,493,763 (93,318) 77,987 150,000 (2) Young Innovations, Inc. 725,000 866,505 3,487,482 (528,872) 53,458 635,000 16,706,850 $5,929,920 $15,863,607 $(4,486,713) $9,187,418 $34,569,557 (1) Non-income producing. (2) Company was not an affiliate at September 30, 2009. 6. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. 34 The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of September 30, 2009: Level 1 Level 2 Level 3 Mid Cap Value Investment Securities Domestic Common Stocks $400,680,522   Foreign Common Stocks 14,224,641 $ 8,594,586  Temporary Cash Investments 57,984 8,300,000  Total Value of Investment Securities $414,963,147 $16,894,586  Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts  $(184,606)  Small Cap Value Investment Securities Common Stocks $1,369,048,256   Convertible Preferred Stocks  $ 68,463,173  Preferred Stocks  14,961,354  Temporary Cash Investments 27,332 34,800,000  Total Value of Investment Securities $1,369,075,588 $118,224,527  7. Derivative Instruments Foreign Currency Risk  Mid Cap Value is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a funds exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The risk of loss from non-performance by the counterparty may be reduced by the use of master netting agreements. During the six months ended September 30, 2009, Mid Cap Value participated in forward foreign currency exchange contracts. 35 For Mid Cap Value, the value of foreign currency risk derivatives as of September 30, 2009, is disclosed on the Statement of Assets and Liabilities as a liability of $184,606 in payable for forward foreign currency exchange contracts. For Mid Cap Value, for the six months ended September 30, 2009, the effect of foreign currency exchange rate risk derivatives on the Statement of Operations was $(124,352) in net realized gain (loss) on foreign currency transactions and $(214,550) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. For Mid Cap Value, the value of derivative instruments at period end and the effect of derivatives on the Statement of Operations are indicative of the funds typical volume. 8. Risk Factors Small Cap Value generally invests in smaller companies which may be more volatile, and subject to greater short-term risk than those of larger companies. In addition, Small Cap Values performance may be affected by investments in initial public offerings (IPOs). The impact of IPOs on a funds performance depends on the strength of the IPO market and the size of the fund. IPOs may have less impact on a funds performance as its assets grow. 9. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended September 30, 2009, the funds did not utilize the program. 10. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of September 30, 2009, the components of investments for federal income tax purposes were as follows: Mid Cap Value Small Cap Value Federal tax cost of investments $405,037,601 $1,399,342,230 Gross tax appreciation of investments $34,972,282 $154,577,338 Gross tax depreciation of investments (8,152,150) (66,619,453) Net tax appreciation (depreciation) of investments $26,820,132 $ 87,957,885 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 36 As of March 31, 2009, the accumulated capital losses listed below represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire in 2017. The capital and currency loss deferrals listed below represent net capital and foreign currency losses incurred in the five-month period ended March 31, 2009. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. Mid Cap Value Small Cap Value Accumulated capital losses $(37,541,838) $(77,582,460) Capital loss deferrals $(35,895,371) $(199,584,573) Currency loss deferrals $(179,925)  11. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the funds. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 37 Financial Highlights Mid Cap Value Investor Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.34 $10.66 $13.33 $12.10 $11.32 $10.02 Income From Investment Operations Net Investment Income (Loss) 0.08 0.19 0.16 0.16 0.21 0.09 Net Realized and Unrealized Gain (Loss) 2.69 (3.32) (1.51) 1.87 1.70 1.54 Total From Investment Operations 2.77 (3.13) (1.35) 2.03 1.91 1.63 Distributions From Net Investment Income (0.07) (0.19) (0.16) (0.14) (0.21) (0.06) From Net Realized Gains   (1.16) (0.66) (0.92) (0.27) Total Distributions (0.07) (0.19) (1.32) (0.80) (1.13) (0.33) Net Asset Value, End of Period $10.04 $7.34 $10.66 $13.33 $12.10 $11.32 Total Return 37.79% (29.66)% (10.84)% 17.12% 17.62% 16.40% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.00% 1.00% 1.00% 1.00% 1.00% 1.00% Ratio of Net Investment Income (Loss) to Average Net Assets 1.76% 2.10% 1.25% 1.30% 1.77% 0.83% Portfolio Turnover Rate 71% 173% 206% 187% 228% 192% Net Assets, End of Period (in thousands) $335,155 $210,960 $274,918 $301,642 $115,262 $42,059 (1) Six months ended September 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 38 Mid Cap Value Institutional Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.34 $10.66 $13.33 $12.10 $11.33 $10.07 Income From Investment Operations Net Investment Income (Loss) 0.09 0.21 0.18 0.19 0.24 0.07 Net Realized and Unrealized Gain (Loss) 2.69 (3.32) (1.51) 1.87 1.69 1.51 Total From Investment Operations 2.78 (3.11) (1.33) 2.06 1.93 1.58 Distributions From Net Investment Income (0.08) (0.21) (0.18) (0.17) (0.24) (0.05) From Net Realized Gains   (1.16) (0.66) (0.92) (0.27) Total Distributions (0.08) (0.21) (1.34) (0.83) (1.16) (0.32) Net Asset Value, End of Period $10.04 $7.34 $10.66 $13.33 $12.10 $11.33 Total Return 37.92% (29.52)% (10.67)% 17.36% 17.74% 15.82% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.80% 0.80% 0.80% 0.80% 0.80% 0.80% Ratio of Net Investment Income (Loss) to Average Net Assets 1.96% 2.30% 1.45% 1.50% 1.97% 1.00% Portfolio Turnover Rate 71% 173% 206% 187% 228% 192% Net Assets, End of Period (in thousands) $37,771 $17,859 $17,378 $20,623 $10,510 $8,082 (1) Six months ended September 30, 2009 (unaudited). (2) August 2, 2004 (commencement of sale) through March 31, 2005. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2005. See Notes to Financial Statements. 39 Mid Cap Value Advisor Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.34 $10.66 $13.33 $12.10 $11.32 $10.99 Income From Investment Operations Net Investment Income (Loss) 0.07 0.17 0.13 0.14 0.16 0.03 Net Realized and Unrealized Gain (Loss) 2.69 (3.32) (1.51) 1.86 1.72 0.31 Total From Investment Operations 2.76 (3.15) (1.38) 2.00 1.88 0.34 Distributions From Net Investment Income (0.06) (0.17) (0.13) (0.11) (0.18) (0.01) From Net Realized Gains   (1.16) (0.66) (0.92)  Total Distributions (0.06) (0.17) (1.29) (0.77) (1.10) (0.01) Net Asset Value, End of Period $10.04 $7.34 $10.66 $13.33 $12.10 $11.32 Total Return 37.61% (29.84)% (11.07)% 16.83% 17.32% 3.05% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.25% 1.25% 1.25% 1.25% 1.25% 1.25% Ratio of Net Investment Income (Loss) to Average Net Assets 1.51% 1.85% 1.00% 1.05% 1.52% 1.34% Portfolio Turnover Rate 71% 173% 206% 187% 228% 192% Net Assets, End of Period (in thousands) $47,997 $26,039 $25,932 $21,412 $8,175 $1,057 (1) Six months ended September 30, 2009 (unaudited). (2) January 13, 2005 (commencement of sale) through March 31, 2005. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2005. See Notes to Financial Statements. 40 Mid Cap Value R Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.34 $10.65 $13.32 $12.09 $12.21 Income From Investment Operations Net Investment Income (Loss) 0.06 0.15 0.10 0.13 0.07 Net Realized and Unrealized Gain (Loss) 2.68 (3.32) (1.51) 1.84 0.79 Total From Investment Operations 2.74 (3.17) (1.41) 1.97 0.86 Distributions From Net Investment Income (0.04) (0.14) (0.10) (0.08) (0.06) From Net Realized Gains   (1.16) (0.66) (0.92) Total Distributions (0.04) (0.14) (1.26) (0.74) (0.98) Net Asset Value, End of Period $10.04 $7.34 $10.65 $13.32 $12.09 Total Return 37.44% (29.95)% (11.30)% 16.55% 7.56% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.50% 1.50% 1.50% 1.50% 1.50% Ratio of Net Investment Income (Loss) to Average Net Assets 1.26% 1.60% 0.75% 0.80% 0.97% Portfolio Turnover Rate 71% 173% 206% 187% 228% Net Assets, End of Period (in thousands) $8,558 $3,926 $3,172 $820 $27 (1) Six months ended September 30, 2009 (unaudited). (2) July 29, 2005 (commencement of sale) through March 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2006. See Notes to Financial Statements. 41 Small Cap Value Investor Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $4.70 $7.02 $10.01 $10.45 $10.07 $9.71 Income From Investment Operations Net Investment Income (Loss) 0.08 0.12 0.09 0.06 0.06 0.03 Net Realized and Unrealized Gain (Loss) 2.27 (2.31) (1.16) 0.87 1.72 1.31 Total From Investment Operations 2.35 (2.19) (1.07) 0.93 1.78 1.34 Distributions From Net Investment Income (0.09) (0.11) (0.09) (0.04) (0.06) (0.03) From Net Realized Gains  (0.02) (1.83) (1.33) (1.34) (0.95) Total Distributions (0.09) (0.13) (1.92) (1.37) (1.40) (0.98) Net Asset Value, End of Period $6.96 $4.70 $7.02 $10.01 $10.45 $10.07 Total Return 50.46% (31.69)% (12.22)% 9.38% 18.67% 14.00% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.25% 1.25% 1.26% 1.25% 1.25% 1.25% Ratio of Net Investment Income (Loss) to Average Net Assets 2.64% 1.93% 1.01% 0.57% 0.58% 0.32% Portfolio Turnover Rate 63% 192% 123% 121% 111% 108% Net Assets, End of Period (in thousands) $717,337 $419,206 $732,968 $1,261,392 $1,390,024 $1,252,153 (1) Six months ended September 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Ratio of operating expenses to average net assets does not include any fees of the acquired funds. (5) Annualized. See Notes to Financial Statements. 42 Small Cap Value Institutional Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $4.71 $7.04 $10.03 $10.47 $10.08 $9.72 Income From Investment Operations Net Investment Income (Loss) 0.09 0.13 0.11 0.08 0.08 0.05 Net Realized and Unrealized Gain (Loss) 2.28 (2.32) (1.17) 0.87 1.73 1.31 Total From Investment Operations 2.37 (2.19) (1.06) 0.95 1.81 1.36 Distributions From Net Investment Income (0.10) (0.12) (0.10) (0.06) (0.08) (0.05) From Net Realized Gains  (0.02) (1.83) (1.33) (1.34) (0.95) Total Distributions (0.10) (0.14) (1.93) (1.39) (1.42) (1.00) Net Asset Value, End of Period $6.98 $4.71 $7.04 $10.03 $10.47 $10.08 Total Return 50.71% (31.61)% (12.05)% 9.52% 18.98% 14.20% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.05% 1.05% 1.06% 1.05% 1.05% 1.05% Ratio of Net Investment Income (Loss) to Average Net Assets 2.84% 2.13% 1.21% 0.77% 0.78% 0.52% Portfolio Turnover Rate 63% 192% 123% 121% 111% 108% Net Assets, End of Period (in thousands) $457,257 $258,902 $370,422 $443,173 $435,327 $314,700 (1) Six months ended September 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Ratio of operating expenses to average net assets does not include any fees of the acquired funds. (5) Annualized. See Notes to Financial Statements. 43 Small Cap Value Advisor Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $4.69 $7.00 $10.00 $10.45 $10.06 $9.71 Income From Investment Operations Net Investment Income (Loss) 0.07 0.10 0.07 0.03 0.03 0.01 Net Realized and Unrealized Gain (Loss) 2.27 (2.30) (1.17) 0.87 1.74 1.30 Total From Investment Operations 2.34 (2.20) (1.10) 0.90 1.77 1.31 Distributions From Net Investment Income (0.09) (0.09) (0.07) (0.02) (0.04) (0.01) From Net Realized Gains  (0.02) (1.83) (1.33) (1.34) (0.95) Total Distributions (0.09) (0.11) (1.90) (1.35) (1.38) (0.96) Net Asset Value, End of Period $6.94 $4.69 $7.00 $10.00 $10.45 $10.06 Total Return 50.17% (31.82)% (12.51)% 9.10% 18.51% 13.70% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.50% 1.50% 1.51% 1.50% 1.50% 1.50% Ratio of Net Investment Income (Loss) to Average Net Assets 2.39% 1.68% 0.76% 0.32% 0.33% 0.07% Portfolio Turnover Rate 63% 192% 123% 121% 111% 108% Net Assets, End of Period (in thousands) $331,767 $215,068 $286,227 $434,182 $455,001 $624,633 (1) Six months ended September 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Ratio of operating expenses to average net assets does not include any fees of the acquired funds. (5) Annualized. See Notes to Financial Statements. 44 Approval of Management Agreements Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated and approved by a majority of a funds independent directors (the Directors) each year. At American Century Investments, this process is referred to as the 15(c) Process. As a part of this process, the board reviews fund performance, shareholder services, audit and compliance information, and a variety of other reports from the advisor concerning fund operations. In addition to this annual review, the board of directors oversees and evaluates on a continuous basis at its quarterly meetings the nature and quality of significant services performed by the advisor, fund performance, audit and compliance information, and a variety of other reports relating to fund operations. The board, or committees of the board, also holds special meetings as needed. Under a Securities and Exchange Commission rule, each fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the boards approval or renewal of any advisory agreements within the funds most recently completed fiscal half-year period. Annual Contract Review Process As part of the annual 15(c) Process undertaken during the most recent fiscal half-year period, the Directors reviewed extensive data and information compiled by the advisor and certain independent providers of evaluative data (the 15(c) Providers) concerning the Mid Cap Value and Small Cap Value funds (the Funds) and the services provided to the Funds under the management agreement. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the advisor;  data comparing the cost of owning the Funds to the cost of owning a similar fund;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the advisor and the overall profitability of the advisor;  data comparing services provided and charges to other investment management clients of the advisor; and  consideration of collateral benefits derived by the advisor from the manage -ment of the Funds and any potential economies of scale relating thereto. 45 In keeping with its practice, the Funds board of directors held two in-person meetings and one telephonic meeting to review and discuss the information provided. The board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the advisor, the 15(c) Providers, and the boards independent counsel, and evaluated such information for each fund for which the board has responsibility. In connection with their review of the Funds, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management and subadvisory agreements under the terms ultimately determined by the board to be appropriate, the Directors decision was based on the following factors. Nature, Extent and Quality of Services  Generally. Under the management agreement, the advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The board noted that under the management agreement, the advisor provides or arranges at its own expense a wide variety of services including:  Fund construction and design  portfolio security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Directors noted that many of the services provided by the advisor have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry and the changing regulatory environment. They discussed with the advisor the challenges 46 presented by these changes and the impact on the Funds. In performing their evaluation, the Directors considered information received in connection with the annual review, as well as information provided on an ongoing basis at their regularly scheduled board and committee meetings. Investment Management Services. The nature of the investment management services provided to the Funds is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments, and liquidity. In evaluating investment performance, the board expects the advisor to manage the Funds in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. At each quarterly meeting the Directors review investment performance information for the Funds, together with comparative information for appropriate benchmarks and/or peer groups of funds managed similarly to the Funds. The Directors also review detailed performance information during the 15(c) Process comparing each Funds performance with that of similar funds not managed by the advisor. If performance concerns are identified, the Directors discuss with the advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Each Funds performance for both the one- and three-year periods was above the median for its respective peer group. Shareholder and Other Services. The advisor provides the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Directors review reports and evaluations of such services at their regular quarterly meetings, including the annual meeting concerning contract review, and reports to the board. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the advisor. Costs of Services Provided and Profitability. The advisor provides detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Directors have reviewed with the advisor the methodology used to prepare this financial information. This financial information regarding the advisor is considered in order to evaluate the advisors 47 financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The board concluded that the advisors profits were reasonable in light of the services provided to the Funds. Ethics. The Directors generally consider the advisors commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the advisors practices generally meet or exceed industry best practices. Economies of Scale. The Directors review information provided by the advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Directors concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Directors seek to evaluate economies of scale by reviewing other information, such as year-over-year profitability of the advisor generally, the profitability of its management of the Funds specifically, the expenses incurred by the advisor in providing various functions to the Funds, and the fees of competitive funds not managed by the advisor. The Directors believe the advisor is appropriately sharing economies of scale through its competitive fee structure, fee breakpoints as each Fund increases in size, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds Fees. The Funds pay the advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of each Funds independent directors (including their independent legal counsel). Under the unified fee structure, the advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, record-keeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Directors analysis of fee levels involves reviewing certain evaluative data compiled by a 15(c) Provider comparing each Funds unified fee to the total expense ratio of other funds in the Funds peer group and performing a regression analysis to evaluate the effect of fee breakpoints as assets under management increase. The unified fee charged to shareholders of each of the Funds was below the median of the total expense ratios of its respective 48 peer group. In addition, the Directors also reviewed updated fee level data provided by the advisor, but recognized that comparative data was particularly difficult to evaluate given the significant market developments during the past year. The board concluded that the management fee paid by each Fund to the advisor was reasonable in light of the services provided to the Funds. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Directors also requested and received information from the advisor concerning the nature of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Directors analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral Benefits Derived by the Advisor. The Directors considered the existence of collateral benefits the advisor may receive as a result of its relationship with the Funds. They concluded that the advisors primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Directors noted that the advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit fund shareholders. The Directors also determined that the advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Directors concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusions of the Directors As a result of this process, the board, including all of the independent directors, in the absence of particular circumstances and assisted by the advice of legal counsel that is independent of the advisor, taking into account all of the factors discussed above and the information provided by the advisor concluded that the investment management agreement between each Fund and the advisor is fair and reasonable in light of the services provided and should be renewed. 49 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 50 Index Definitions Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Lipper Small-Cap Value Funds Index is an equal dollar-weighted index of, typically, the 30 largest mutual funds within the Small-Cap Value fund classification, as defined by Lipper. The index is adjusted for the reinvestment of capital gains and income dividends. The Russell 1000 ® Index is a market-capitalization weighted, large-cap index created by Frank Russell Company to measure the performance of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 1000 ® Growth Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 ® Value Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell 2000 ® Index is a market-capitalization weighted index created by Frank Russell Company to measure the performance of the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 2000 ® Growth Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 ® Value Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap ® Index measures the performance of the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell Midcap ® Growth Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap ® Value Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. 51 Notes 52 Notes 53 Notes 54 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Capital Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2009 American Century Proprietary Holdings, Inc. All rights reserved. 0911 CL-SAN-66879N Semiannual Report September 30, 2009 American Century Investments Equity Income Fund Value Fund Large Company Value Fund Presidents Letter Dear Investor: Thank you for your investment with us during the financial reporting period ended September 30, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in the coming year include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed over a year ago, but 2010 will likely bring continuing challenges. The stock markets rebound since last March and the third-quarter economic surge this year were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces rising unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 has cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. For more detailed information from our portfolio management team about the performance and positioning of your investment, please review the following pages, or visit our website, americancentury.com. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments Independent Chairmans Letter I am Don Pratt, an independent director and chairman of the mutual fund board responsible for the U.S. Growth Equity, U.S. Value Equity, Global and Non-U.S. Equity and Asset Allocation funds managed by American Century Investments. The board consists of seven independent directors and two directors who are affiliated with the investment advisor. As one of your independent shareholder representatives on the fund board, I plan to write you from time to time with updates on board activities and news about your funds. My co-independent directors and I are committed to putting your interests first. We work closely with American Century Investments on maintaining strong fund performance, providing quality service to shareholders at competitive fees and ensuring ethical business practices and compliance with all applicable fund regulations. Last year, the board welcomed its newest independent director, John R. Whitten. He is a great addition to an experienced board where, collectively, the independent directors have served the funds for more than 76 years. This continuity served shareholders well as the investment advisor initiated a successful management transition, creating a strong senior leadership team consisting of well-tenured company executives and experienced industry veterans. Under the leadership of President and Chief Executive Officer Jonathan Thomas and Chief Investment Officer Enrique Chang, the firm has made the achievement of superior investment performance its primary focus and the key driver of its success going forward. This focus helped the company generate strong relative performance against the backdrop of 2008s unprecedented market volatility. As investors in the American Century funds, my fellow directors and I share your investing experience. We know firsthand how decisions made at the board level affect all shareholders. To further guide our efforts on your behalf, I invite you to send me your comments, questions or suggestions by email to dhpratt@fundboardchair.com. Thank you for allowing me to serve as your advocate on our board. Table of Contents Market Perspective 2 U.S. Stock Index Returns 2 Equity Income Performance 3 Portfolio Commentary 5 Top Ten Holdings 7 Top Five Industries 7 Types of Investments in Portfolio 7 Value Performance 8 Portfolio Commentary 10 Top Ten Holdings 12 Top Five Industries 12 Types of Investments in Portfolio 12 Large Company Value Performance 13 Portfolio Commentary 15 Top Ten Holdings 17 Top Five Industries 17 Types of Investments in Portfolio 17 Shareholder Fee Examples 18 Financial Statements Schedule of Investments 21 Statement of Assets and Liabilities 30 Statement of Operations 32 Statement of Changes in Net Assets 33 Notes to Financial Statements 35 Financial Highlights 47 Other Information Approval of Management Agreements 65 Additional Information 70 Index Definitions 71 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Market Perspective By Phil Davidson, Chief Investment Officer, U.S. Value Equity A Value-Led Market Recovery The U.S. stock market enjoyed an extraordinary rally during the six months ended September 30, 2009. The 35% advance in the broad equity indicesrepresenting the markets best six-month gain since 1938reflected investors renewed confidence in an economic recovery following the deep recession and credit crisis that occurred in 2008. As the table below indicates, value stocks led the markets advance, outperforming growth issues across all market capitalizations. One factor behind the outperformance of value shares was a recovery in the financial sector, which comprises a significant portion of the value universe. Financial stocks were priced for failure amid the economic and credit turmoil in late 2008 and early 2009. Since then, the credit environment has improved considerably, helped in part by a series of federal government programs, and financial companies have taken steps to raise capital and reduce debt. As a result, financial stocks rebounded sharply during the six-month period, posting the best returns in the stock market. Another factor supporting value shares was a renewed emphasis on cost management and deleveraging. As the economic downturn deepened, many businesses quickly implemented aggressive cost-cutting measures, which helped sustain profits despite declining revenues. In addition, companies that focused on growth (often using debt to do so) were hit the hardest during the recession, while those that concentrated on strengthening their balance sheets and improving cash flows held up the best. The New Reality Despite signs of economic improvement, particularly in housing and manufacturing, we still expect a slow, gradual recovery. Consumer spending, which accounts for 70% of the economy, is likely to remain weak as consumers continue to reduce debt and increase savings. In this environment, we believe that higher-quality companies with self-funding business models and whose strategies emphasize higher returns on capital will outperform over time. These companies will be in the best position to gain market share from weaker competitors and generate cash flows regardless of the pace of economic recovery. U.S. Stock Index Returns For the six months ended September 30, 2009* Russell 1000 Index (Large-Cap) 35.22% Russell 2000 Index (Small-Cap) 43.95% Russell 1000 Value Index 37.99% Russell 2000 Value Index 44.79% Russell 1000 Growth Index 32.58% Russell 2000 Growth Index 43.06% Russell Midcap Index 45.71% *Total returns for periods less than one year are not annualized. Russell Midcap Value Index 49.51% Russell Midcap Growth Index 41.89% 2 Performance Equity Income Total Returns as of September 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years 10 years Inception Date Investor Class 17.30% -5.63% 2.55% 6.50% 10.32% 8/1/94 Russell 3000 Value Index 38.52% -10.79% 0.96% 2.97% 8.40%  S&P 500 Index 34.02% -6.91% 1.02% -0.15% 7.64%  Lipper Equity Income Funds Index 33.94% -6.56% 1.24% 2.10% 6.65%  Institutional Class 17.60% -5.30% 2.76% 6.72% 6.73% 7/8/98 A Class 3/7/97 No sales charge* 17.15% -5.87% 2.27% 6.23% 7.86% With sales charge* 10.43% -11.29% 1.07% 5.61% 7.35% B Class 9/28/07 No sales charge* 16.90% -6.43%   -10.53% With sales charge* 11.90% -10.43%   -12.22% C Class 7/13/01 No sales charge* 16.71% -6.58% 1.51%  3.89% With sales charge* 15.71% -6.58% 1.51%  3.89% R Class 17.03% -5.98% 2.05%  4.19% 8/29/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (3) Since 7/31/94, the date nearest the Investor Classs inception for which data are available. (4) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. Performance, with sales charge, prior to that date has been adjusted to reflect the A Classs current sales charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Equity Income One-Year Returns Over 10 Years Periods ended September 30 Investor Class 6.80% 14.30% -3.72% 20.17% 17.22% 8.79% 13.47% 12.81% -13.68% -5.63% Russell 3000 Value Index 9.35% -7.98% -15.89% 24.89% 20.89% 16.78% 14.55% 13.73% -22.70% -10.79% S&P 500 Index 13.28% -26.62% -20.49% 24.40% 13.87% 12.25% 10.79% 16.44% -21.98% -6.91% Lipper Equity Income Funds Index 8.10% -8.82% -16.74% 20.48% 17.09% 13.52% 12.09% 15.23% -22.36% -6.56% Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 0.99% 0.79% 1.24% 1.99% 1.99% 1.49% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Equity Income Portfolio Managers: Phil Davidson, Kevin Toney, and Michael Liss Performance Summary Equity Income returned 17.30%* for the six months ended September 30, 2009. By comparison, the Lipper Equity Income Index returned 33.94%, and the average return for Morningstars Large Cap Value category (whose performance, like Equity Incomes, reflects operating expenses) was 35.95%.** Two market indicesthe Russell 3000 Value Index and the S&P 500 Indexreturned 38.52% and 34.02%, respectively. The portfolios return reflects operating expenses, while the indices returns do not. The stock market rally, which began in March, persisted through the end of the reporting period. The U.S. economy continued to show signs of improvement in response to government stimulus programs, while corporate earnings were better than anticipated. Improving conditions in the capital markets were also favorable for the more highly leveraged companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by lower-quality businesses. That situation was at odds with Equity Incomes investment approach, which emphasizes higher-quality, income-producing securities. Still, the portfolio received positive contributions in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, Equity Incomes positions in the financials and industrials sectors were among the largest detractors. Foreign holdings accounted for a portion of the portfolios total return during the period. Since its inception on August 1, 1994, Equity Income has produced an average annual return of 10.32%, topping the returns for the Lipper Equity Income Index, Morningstars Large Cap Value category average,** the Russell 3000 Value Index, and the S&P 500 Index for the same period (see performance information on pages 3 and 4). Financials Slowed Progress While financials contributed the most to the portfolios return, the sector was the largest source of underperformance against the benchmark. Equity Incomes underweight position, which had been advantageous during the turmoil that roiled the sector, acted as a restraint as companies with stressed balance sheets outperformed stronger, higher-quality businesses. For example, the portfolio owned Peoples United Financial, Inc. The largest regional bank in New England, with excess capital and positive operating trends, Peoples United nonetheless posted a modest decline for the period. The management team has approached financials with caution and conservatism for some time, as evidenced by our investment in a convertible security issued by Bank of America. While the companys common shares * All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. **The average returns for Morningstars Large Cap Value category were -7.18%, 0.85% and 2.51% for the one-, five- and ten-year periods ended September 30, 2009, respectively, and 7.00% since the funds inception. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 5 Equity Income rebounded strongly during the low-quality rally in financial stocks, Bank of Americas less-risky convertible still provided the portfolio with a return of more than 30%. Elsewhere in the sector, our investments were concentrated in the less-volatile names in the insurance, thrifts, and capital markets segments. In the insurance industry, Equity Income owned Marsh & McLennan and Chubb Corp., two higher-quality companies that under-performed during the first half of the reporting period. A global insurance broker, Marsh does not have a credit-sensitive business model and the management team believes it is well positioned to benefit from regulatory changes and improving operating conditions. Property and casualty insurer Chubb Corp. is a conservatively managed business with a strong balance sheet and a careful underwriting policy. The capital markets segment provided a top contributor in T. Rowe Price Group. As the environment improves for asset managers, the company stands to be benefit from consolidation within the segment and may be able to gain market share. Industrials Hampered Results Relative performance was also hampered by the combination of an underweight position and stock selection in the industrials sector. Many industrials stocks, which suffered steep declines as the recession took hold, posted strong results during the period. The sector was up more than 50% in the benchmark. An underweight in General Electric (GE) detracted. Shares of GE, which comprise nearly 3% of the benchmark, rallied as financial conditions improved and U.S. industrial production increased. Materials Provided Notable Contributor The materials sector was the source of key contributor Freeport-McMoRan Copper & Gold. The portfolio owned the mining companys convertible security, which tends to be higher yielding and less volatile than its common stock. The position enhanced performance as copper and gold prices climbed during the period. Outlook We will continue to follow our disciplined, bottom-up investment process, selecting companies one at a time for the portfolio. As of September 30, 2009, we see attractive opportunities in consumer staples, health care, and information technology, reflected by our overweight positions in these sectors. We continue to be selective in holdings of consumer discretionary, financials, industrials, and materials companies, relying on fundamental analysis to identify strong, financially sound businesses with securities that provide attractive yields. 6 Equity Income Top Ten Holdings as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Exxon Mobil Corp. 5.5% 6.6% Wyeth 5.0% 3.4% AT&T, Inc. 3.9% 4.7% Kimberly-Clark Corp. 3.8% 4.2% Marsh & McLennan Cos., Inc. 3.7% 3.4% Bank of America Corp. (Convertible Preferred Stock) 3.6%  Total SA 3.2% 3.0% Chevron Corp. 3.1% 4.7% Wal-Mart Stores, Inc. 3.0% 0.6% Johnson & Johnson 2.9% 2.5% Top Five Industries as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Oil, Gas & Consumable Fuels 13.0% 16.0% Pharmaceuticals 10.6% 10.7% Insurance 7.3% 7.0% Diversified Telecommunication Services 6.2% 5.9% Commercial Services & Supplies 6.0% 5.1% Types of Investments in Portfolio % of net assets % of net assets as of 9/30/09 as of 3/31/09 Domestic Common Stocks 65.7% 67.7% Foreign Common Stocks 7.3% 6.5% Convertible Bonds 22.6% 23.4% Convertible Preferred Stocks 3.6% 0.8% Preferred Stocks 0.1% 0.2% Total Equity Exposure 99.3% 98.6% Temporary Cash Investments 0.7% 1.0% Other Assets and Liabilities  0.4% (1) Includes depositary shares, dual listed securities and foreign ordinary shares. (2) Category is less than 0.05% of total net assets. 7 Performance Value Total Returns as of September 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years 10 years Inception Date Investor Class 30.38% -6.14% 1.20% 5.14% 8.82% 9/1/93 Russell 3000 Value Index 38.52% -10.79% 0.96% 2.97% 7.93%  S&P 500 Index 34.02% -6.91% 1.02% -0.15% 7.28%  Lipper Multi-Cap Value Funds Index 37.01% -4.70% 0.56% 3.20% 7.10%  Institutional Class 30.16% -6.13% 1.37% 5.35% 5.32% 7/31/97 A Class 10/2/96 No sales charge* 29.95% -6.56% 0.91% 4.87% 6.61% With sales charge* 22.53% -11.97% -0.28% 4.25% 6.12% B Class 1/31/03 No sales charge* 29.72% -7.07% 0.20%  5.12% With sales charge* 24.72% -11.07% 0.00%  5.12% C Class 6/4/01 No sales charge* 29.69% -7.13% 0.19%  2.26% With sales charge* 28.69% -7.13% 0.19%  2.26% R Class 30.05% -6.61%   -1.84% 7/29/05 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (3) Since 8/31/93, the date nearest the Investor Classs inception for which data are available. (4) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. Performance, with sales charge, prior to that date has been adjusted to reflect the A Classs current sales charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 8 Value One-Year Returns Over 10 Years Periods ended September 30 Investor Class 2.95% 12.36% -8.55% 23.02% 19.56% 9.96% 14.69% 12.11% -19.99% -6.14% Russell 3000 Value Index 9.35% -7.98% -15.89% 24.89% 20.89% 16.78% 14.55% 13.73% -22.70% -10.79% S&P 500 Index 13.28% -26.62% -20.49% 24.40% 13.87% 12.25% 10.79% 16.44% -21.98% -6.91% Lipper Multi-Cap Value Funds Index 10.61% -6.04% -14.25% 27.08% 17.61% 15.42% 10.94% 12.73% -25.26% -4.70% Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 0 1.01% 0.81% 1.26% 2.01% 2.01% 1.51% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 9 Portfolio Commentary Value Portfolio Managers: Michael Liss, Kevin Toney, and Phil Davidson Performance Summary Value returned 30.38%* for the six months ended September 30, 2009. By comparison, the Lipper Multi-Cap Value Index returned 37.01%, while the average return for Morningstars Large Cap Value category (whose performance, like Values, reflects operating expenses) was 35.95%.** Two market indicesthe Russell 3000 Value Index and the S&P 500 Indexreturned 38.52% and 34.02%, respectively. The portfolios return reflects operating expenses, while the indices returns do not. The stock market rally, which began in March, persisted through the end of the reporting period. The U.S. economy continued to show signs of improvement in response to government stimulus programs, while corporate earnings were better than anticipated. Improving conditions in the capital markets reduced concern about the balance sheets of the more highly leveraged companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by lower-quality companies. That situation was at odds with Values investment approach, which emphasizes higher-quality businesses with sound balance sheets. Nonetheless, the portfolio received positive contributions in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, positions in the financials and consumer discretionary sectors detracted. The portfolios energy and information technology stocks contributed positively. Foreign holdings accounted for a portion of Values total return during the period. Since Values inception on September 1, 1993, the portfolio has produced an average annual return of 8.82%, topping the returns for that period for the Lipper Multi-Cap Value Index, Morningstars Large Cap Value category average,** the Russell 3000 Value Index, and the S&P 500 Index (see the performance information on pages 8 and 9). Financials Slowed Results An underweight in financials stocks, which had been advantageous during the turmoil that roiled the sector, acted as a restraint as companies with stressed balance sheets, many of which had been staring at bankruptcy only months earlier, outperformed stronger, higher-quality businesses. Value did not own Citigroup, which rose more than 90% during the period despite uncertainty about its return to profitability and how it might reduce the U.S. governments 34% ownership stake. For some time, we have approached the financials sector with caution and conservatism. During the period, the portfolios investments were concentrated in the less-volatile insurance and capital markets names. Many of these companies, however, underperformed during the low-quality rally. A notable * All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. **The average returns for Morningstars Large Cap Value category were -7.18%, 0.85% and 2.51% for the one-, five- and ten-year periods ended September 30, 2009, respectively, and 7.01% since the funds inception. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 10 Value detractor was Marsh & McLennan. The global insurance broker does not have a credit-sensitive business model, and we believe it is well positioned to benefit from regulatory changes and improving operating conditions. Values underweight in real estate investment trusts (REITs) was also detrimental. We have been concerned for some time about this segments operating trends, financial leverage, access to funding, and valuation. However, in spite of deterioration in the commercial real estate market, REIT stocks posted gains of more than 67% in the benchmark. Consumer Discretionary Detracted Relative performance was hampered by the combination of an underweight position and security selection in the consumer discretionary sector. Many of these stocks, which suffered steep declines as the recession took hold, rallied on optimism about a possible economic recovery and improving consumer sentiment. Generally speaking, the portfolios performance was a result of what it didnt own rather than what it did. For example, Value did not hold shares of Ford Motor, which rose nearly 175% during the period. The car maker has been able to restructure its business without the help of the U.S. government, unlike competitors General Motors and Chrysler, and has steadily gained market share. Energy Boosted Performance Security selection among the energy sector added positively. Chevron, which faces a potentially large lawsuit in Ecuador, trailed the performance of the energy sector and the benchmark. Because the portfolio held an underweight in the stock, the position contributed to relative results. Value also owned notable contributor Cameron International, which supplies equipment for oil and gas production. The company is benefiting from expanding margins and improving orders for its subsea production equipment. Information Technology Contributed The portfolios position in information technology enhanced relative performance. The portfolio held Tyco Electronics, a global provider of engineered electronic components, network solutions, wireless systems, and undersea telecommunication systems. Tyco, which experienced a drop in earnings in the global market downturn, reported an improvement in consumer demand. Outlook We will continue to follow our disciplined, bottom-up process, selecting securities one at a time for the portfolio. As of September 30, 2009, we see opportunities in consumer staples, health care, and information technology, reflected by overweight positions in these sectors relative to the benchmark. Our fundamental analysis and valuation work are also directing us toward relative underweights in financials and materials stocks. 11 Value Top Ten Holdings as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Exxon Mobil Corp. 5.1% 5.7% AT&T, Inc. 4.0% 4.5% JPMorgan Chase & Co. 3.0% 3.0% General Electric Co. 2.9% 2.7% Total SA 2.7% 2.1% Marsh & McLennan Cos., Inc. 2.6% 2.7% Kimberly-Clark Corp. 2.3% 2.8% Pfizer, Inc. 2.3% 2.6% Lowes Cos., Inc. 2.1% 1.5% Berkshire Hathaway, Inc., Class A 1.9% 2.0% Top Five Industries as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Oil, Gas & Consumable Fuels 14.9% 13.1% Pharmaceuticals 8.1% 9.4% Insurance 7.7% 6.8% Capital Markets 5.6% 2.4% Diversified Telecommunication Services 5.3% 6.2% Types of Investments in Portfolio % of net assets % of net assets as of 9/30/09 as of 3/31/09 Domestic Common Stocks 89.3% 91.0% Foreign Common Stocks 8.1% 7.6% Total Common Stocks 97.4% 98.6% Temporary Cash Investments 2.2% 1.2% Other Assets and Liabilities 0.4% 0.2% (1) Includes depositary shares, dual listed securities and foreign ordinary shares. 12 Performance Large Company Value Total Returns as of September 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years 10 years Inception Date Investor Class 34.83% -9.11% -0.41% 3.28% 2.32% 7/30/99 Russell 1000 Value Index 37.99% -10.62% 0.90% 2.59% 1.81%  S&P 500 Index 34.02% -6.91% 1.02% -0.15% -0.47%  Institutional Class 34.96% -8.93% -0.22%  1.68% 8/10/01 A Class 10/26/00 No sales charge* 34.66% -9.34% -0.66%  2.91% With sales charge* 26.98% -14.53% -1.82%  2.22% B Class 1/31/03 No sales charge* 34.33% -9.96% -1.36%  3.59% With sales charge* 29.33% -13.96% -1.57%  3.59% C Class 11/7/01 No sales charge* 34.15% -10.01% -1.40%  1.21% With sales charge* 33.15% -10.01% -1.40%  1.21% R Class 34.49% -9.56% -0.91%  1.82% 8/29/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (3) Prior to December 3, 2007, the A Class was referred to as the Advisor Class. Performance, with sales charge, prior to that date has been adjusted to reflect the A Classs current sales charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 13 Large Company Value One-Year Returns Over 10 Years Periods ended September 30 Investor Class 5.67% 4.99% -13.70% 23.93% 18.84% 12.38% 13.42% 13.15% -25.28% -9.11% Russell 1000 Value Index 8.91% -8.91% -16.95% 24.37% 20.52% 16.69% 14.62% 14.45% -23.56% -10.62% S&P 500 Index 13.28% -26.62% -20.49% 24.40% 13.87% 12.25% 10.79% 16.44% -21.98% -6.91% Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 0.83% 0.63% 1.08% 1.83% 1.83% 1.33% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 14 Portfolio Commentary Large Company Value Portfolio Managers: Chuck Ritter and Brendan Healy Performance Summary Large Company Value returned 34.83%* for the six months ended September 30, 2009. By comparison, its benchmark, the Russell 1000 Value Index, returned 37.99%. The broader market, as measured by the S&P 500 Index, returned 34.02%. The portfolios return reflects operating expenses, while the indices returns do not. The average return for Morningstars Large Cap Value category (whose performance, like Large Company Values, reflects operating expenses) was 35.95%.** The stock market rally, which began in March, persisted through the end of the reporting period. The U.S. economy continued to show signs of improvement in response to government stimulus programs, while corporate earnings were better than anticipated. Improving conditions in the capital markets were also favorable for the more highly leveraged companies. These factors led many investors to shift into riskier assets. In this environment, Large Company Value received positive contributions in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, the portfolios exposure to the health care and financials sectors detracted. Its complement of utilities and industrials stocks added to results. Since Large Company Values inception on July 30, 1999, the portfolio has produced an average annual return of 2.32%, topping the returns for Morningstars Large Cap Value category average,** the Russell 1000 Value Index, and the S&P 500 Index for that period (see performance information on pages 13 and 14). Health Care Detracted The portfolios overweight in health care slowed relative results. Health care stocks gained, but their performance was constrained as investors priced in worst-case scenarios for health care reform. Although the health care sector rebounded from its lows by the end of the period, it remained one of the weakest performers in the benchmark. Security selection also dampened performance. A notable detractor was Abbott Laboratories, which develops and manufactures laboratory diagnostics, medical devices, and pharmaceutical therapies. Abbott has seen a deceleration in prescription growth for Humira, its blockbuster drug for treating rheumatoid arthritis. Financials Hampered Results An underweight in financials, the strongest sector in the benchmark, was a drag on relative performance. Financials stocks rallied during the period as investors moved into riskier assets. In diversified financial services, *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. **The average returns for Morningstars Large Cap Value category were -7.18%, 0.85% and 2.51% for the one-, five- and ten-year periods ended September 30, 2009, respectively, and 1.78% since the funds inception. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 15 Large Company Value Large Company Value held a smaller-than-the benchmark position in Citigroup. The financial giants shares, which had previously suffered steep declines, benefited as optimism about the economy increased. The portfolio was also underweight in real estate investment trusts (REITs). REIT stocks posted gains of more than 71% in the benchmark despite deterioration in the commercial real estate market. Security selection, however, added value. Large Company Value owned Ameriprise, a notable contributor. The companys stock rose on news it would acquire most of Bank of Americas investment management group. Utilities Provided a Boost Large Company Value continued to benefit from a significant underweight in the utilities sector, reflecting our belief that many of these stocks have been overvalued for some time. The stance added value during the market rally when utilities underperformed all but one other benchmark sector. Industrials Contributed Investments in the industrials sector enhanced relative progress. Many industrials stocks, which suffered steep declines as the recession took hold, posted strong results. The sector also provided two key contributors, Ingersoll-Rand and R.R. Donnelley & Sons. Ingersoll-Rand, a manufacturer of industrial and commercial products, reported better-than-expected results in the second quarter driven by significant cost savings from its restructuring program. Printing services company R.R. Donnelley, which experienced a profit decline during the worldwide recession, seems likely to benefit from improving economic conditions. It has also been working to reduce its debt burden. Outlook We continue to be bottom-up investment managers, evaluating each company individually and building the portfolio one stock at a time. Large Company Value is broadly diversified, with ongoing overweight positions in the health care, consumer staples, and information technology sectors. Our valuation work is also directing us toward smaller relative weightings in financials and utilities stocks. 16 Large Company Value Top Ten Holdings as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Exxon Mobil Corp. 4.6% 5.0% JPMorgan Chase & Co. 3.7% 3.4% AT&T, Inc. 3.7% 3.9% General Electric Co. 3.7% 3.1% Pfizer, Inc. 3.4% 3.0% Chevron Corp. 3.3% 4.6% Bank of America Corp. 3.2% 1.6% ConocoPhillips 2.6% 2.8% Royal Dutch Shell plc ADR 2.6% 2.5% Verizon Communications, Inc. 2.0% 2.2% Top Five Industries as of September 30, 2009 % of net assets % of net assets as of 9/30/09 as of 3/31/09 Oil, Gas & Consumable Fuels 16.1% 16.3% Pharmaceuticals 10.5% 11.4% Diversified Financial Services 7.2% 5.0% Diversified Telecommunication Services 6.0% 6.5% Capital Markets 4.4% 3.7% Types of Investments in Portfolio % of net assets % of net assets as of 9/30/09 as of 3/31/09 Domestic Common Stocks & Futures 94.8% 92.0% Foreign Common Stocks 5.1% 4.3% Convertible Preferred Stocks  0.1% Total Equity Exposure 99.9% 96.4% Temporary Cash Investments 0.8%  Other Assets and Liabilities (0.7)% 3.6% (1) Includes depositary shares, dual listed securities and foreign ordinary shares. 17 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2009 to September 30, 2009. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 18 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 4/1/09 9/30/09 4/1/09  9/30/09 Expense Ratio* Equity Income Actual Investor Class $1,000 $1,173.00 $5.34 0.98% Institutional Class $1,000 $1,176.00 $4.25 0.78% A Class $1,000 $1,171.50 $6.70 1.23% B Class $1,000 $1,169.00 $10.77 1.98% C Class $1,000 $1,167.10 $10.76 1.98% R Class $1,000 $1,170.30 $8.05 1.48% Hypothetical Investor Class $1,000 $1,020.16 $4.96 0.98% Institutional Class $1,000 $1,021.16 $3.95 0.78% A Class $1,000 $1,018.90 $6.23 1.23% B Class $1,000 $1,015.14 $10.00 1.98% C Class $1,000 $1,015.14 $10.00 1.98% R Class $1,000 $1,017.65 $7.49 1.48% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 19 Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 4/1/09 9/30/09 4/1/09  9/30/09 Expense Ratio* Value Actual Investor Class $1,000 $1,303.80 $5.78 1.00% Institutional Class $1,000 $1,301.60 $4.62 0.80% A Class $1,000 $1,299.50 $7.21 1.25% B Class $1,000 $1,297.20 $11.52 2.00% C Class $1,000 $1,296.90 $11.52 2.00% R Class $1,000 $1,300.50 $8.65 1.50% Hypothetical Investor Class $1,000 $1,020.05 $5.06 1.00% Institutional Class $1,000 $1,021.06 $4.05 0.80% A Class $1,000 $1,018.80 $6.33 1.25% B Class $1,000 $1,015.04 $10.10 2.00% C Class $1,000 $1,015.04 $10.10 2.00% R Class $1,000 $1,017.55 $7.59 1.50% Large Company Value Actual Investor Class $1,000 $1,348.30 $5.00 0.85% Institutional Class $1,000 $1,349.60 $3.83 0.65% A Class $1,000 $1,346.60 $6.47 1.10% B Class $1,000 $1,343.30 $10.87 1.85% C Class $1,000 $1,341.50 $10.86 1.85% R Class $1,000 $1,344.90 $7.94 1.35% Hypothetical Investor Class $1,000 $1,020.81 $4.31 0.85% Institutional Class $1,000 $1,021.81 $3.29 0.65% A Class $1,000 $1,019.55 $5.57 1.10% B Class $1,000 $1,015.79 $9.35 1.85% C Class $1,000 $1,015.79 $9.35 1.85% R Class $1,000 $1,018.30 $6.83 1.35% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 20 Schedule of Investments Equity Income SEPTEMBER 30, 2009 (UNAUDITED) Shares/ Shares/ Principal Principal Amount Value Amount Value Common Stocks  73.0% ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS  0.6% AEROSPACE & DEFENSE  0.1% AVX Corp. 229,553 $ 2,738,567 Northrop Grumman Corp. 139,927 $ 7,241,222 Molex, Inc., Class A 1,650,000 31,003,500 AIR FREIGHT & LOGISTICS  1.9% 33,742,067 United Parcel Service, Inc., FOOD & STAPLES RETAILING  3.0% Class B 1,862,821 105,193,502 AUTOMOBILES  0.1% Wal-Mart Stores, Inc. 3,307,516 162,365,961 Honda Motor Co. Ltd. 200,900 6,188,253 FOOD PRODUCTS  4.9% CAPITAL MARKETS  2.7% Campbell Soup Co. 1,140,821 37,213,581 AllianceBernstein Holding LP 310,073 8,458,792 H.J. Heinz Co. 2,620,200 104,152,950 Charles Schwab Corp. (The) 1,020,000 19,533,000 Hershey Co. (The) 1,090,300 42,369,058 Northern Trust Corp. 1,464,200 85,157,872 Kraft Foods, Inc., Class A 1,350,820 35,486,041 T. Rowe Price Group, Inc. 755,100 34,508,070 Unilever NV CVA 1,712,000 49,341,001 147,657,734 268,562,631 COMMERCIAL BANKS  0.7% GAS UTILITIES  4.3% Commerce Bancshares, Inc. 1,009,847 37,606,702 AGL Resources, Inc. 2,806,100 98,971,147 COMMERCIAL SERVICES & SUPPLIES  1.8% Nicor, Inc. 910,200 33,304,218 Pitney Bowes, Inc. 970,200 24,109,470 Spectra Energy Partners LP 880,008 21,401,795 WGL Holdings, Inc. 2,504,288 82,992,104 Waste Management, Inc. 2,502,445 74,622,910 98,732,380 236,669,264 COMPUTERS & PERIPHERALS  0.1% HOUSEHOLD PRODUCTS  5.5% Diebold, Inc. 155,670 5,126,213 Clorox Co. 1,590,100 93,529,682 DISTRIBUTORS  0.5% Kimberly-Clark Corp. 3,558,900 209,903,922 Genuine Parts Co. 653,700 24,879,822 303,433,604 DIVERSIFIED TELECOMMUNICATION INSURANCE  7.0% SERVICES  6.2% Allstate Corp. (The) 2,878,600 88,142,732 AT&T, Inc. 7,885,400 212,984,654 Chubb Corp. (The) 1,391,900 70,165,679 BCE, Inc. 4,455,800 109,829,134 Marsh & McLennan Verizon Communications, Inc. 540,000 16,345,800 Cos., Inc. 8,130,057 201,056,309 339,159,588 Transatlantic Holdings, Inc. 530,104 26,595,318 ELECTRIC UTILITIES  1.6% 385,960,038 Northeast Utilities 1,456,100 34,567,814 IT SERVICES  1.1% Portland General Electric Co. 698,543 13,775,268 Automatic Data Processing, Inc. 1,532,700 60,235,110 Southern Co. 1,279,400 40,518,598 METALS & MINING  0.4% 88,861,680 Barrick Gold Corp. 517,606 19,617,267 ELECTRICAL EQUIPMENT  1.0% MULTI-UTILITIES  1.6% Cooper Industries plc, Class A 1,000,000 37,570,000 PG&E Corp. 1,228,700 49,750,063 Emerson Electric Co. 137,200 5,498,976 Wisconsin Energy Corp. 852,300 38,498,391 Rockwell Automation, Inc. 340,000 14,484,000 88,248,454 57,552,976 21 Equity Income Shares/ Shares/ Principal Principal Amount Value Amount Value OIL, GAS & CONSUMABLE FUELS  12.5% COMMERCIAL SERVICES & SUPPLIES  4.2% BP plc 4,230,600 $ 37,389,068 Allied Waste Industries, Inc., Chevron Corp. 2,447,500 172,377,425 4.25%, 4/15/34 $105,227,000 $ 105,095,466 Exxon Mobil Corp. 4,404,129 302,167,291 Waste Connections, Inc., Total SA 3,000,000 178,257,979 3.75%, 4/1/26 118,896,000 125,286,660 690,191,763 230,382,126 PHARMACEUTICALS  10.6% ENERGY EQUIPMENT & SERVICES  2.3% Cameron International Corp., Bristol-Myers Squibb Co. 4,838,300 108,958,516 2.50%, 6/15/26 63,311,000 81,354,635 Eli Lilly & Co. 1,256,900 41,515,407 Schlumberger Ltd., Johnson & Johnson 2,629,435 160,106,297 2.125%, 6/1/23 29,564,000 46,415,480 Wyeth 5,642,700 274,122,366 127,770,115 584,702,586 HEALTH CARE PROVIDERS & SERVICES  1.2% REAL ESTATE INVESTMENT TRUSTS (REITs)  0.8% Lincare Holdings, Inc., Annaly Capital 2.75%, 11/1/37 68,149,000 67,978,627 Management, Inc. 810,700 14,706,098 INSURANCE  0.3% Public Storage 372,600 28,034,424 Deutsche Bank AG (London), 42,740,522 (convertible into Aon Corp.), SEMICONDUCTORS & SEMICONDUCTOR 9.57%, 11/9/09 451,000 18,043,608 EQUIPMENT  0.3% IT SERVICES  1.0% Applied Materials, Inc. 1,261,446 16,903,376 DST Systems, Inc., VRN, SPECIALTY RETAIL  1.9% 3.63%, 8/15/23 50,880,000 53,296,800 Lowes Cos., Inc. 5,000,000 104,700,000 METALS & MINING  1.7% THRIFTS & MORTGAGE FINANCE  1.8% Newmont Mining Corp., 3.00%, 2/15/12 77,000,000 92,785,000 Hudson City Bancorp., Inc. 440,000 5,786,000 OIL, GAS & CONSUMABLE FUELS  0.5% Peoples United Financial, Inc. 6,160,000 95,849,600 Peabody Energy Corp., 4.75%, 12/15/41 31,504,000 27,881,040 101,635,600 PAPER & FOREST PRODUCTS  1.0% TOTAL COMMON STOCKS (Cost $3,563,417,186) Rayonier TRS Holdings, Inc., 3.75%, 10/15/12 44,613,000 47,401,313 Convertible Bonds  22.6% Rayonier TRS Holdings, Inc., AUTO COMPONENTS  1.2% 4.50%, 8/15/15 7,500,000 8,221,875 BorgWarner, Inc., 55,623,188 3.50%, 4/15/12 $ 56,010,000 68,472,225 REAL ESTATE INVESTMENT TRUSTS (REITs)  1.5% CAPITAL MARKETS  0.7% Host Hotels & Resorts LP, Goldman Sachs Group, 3.25%, 4/15/24 64,972,000 65,296,860 Inc. (The), (convertible Reckson Operating into Charles Schwab Corp. Partnership LP, (The)), 10.40%, 1/25/10 1,450,000 26,448,921 4.00%, 6/15/25 19,400,000 19,303,000 Janus Capital Group, Inc., 84,599,860 3.25%, 7/15/14 9,500,000 11,958,125 SEMICONDUCTORS & 38,407,046 SEMICONDUCTOR EQUIPMENT  4.1% COMMERCIAL BANKS  2.8% Intel Corp., 2.95%, 12/15/35 176,650,000 158,543,375 U.S. Bancorp., VRN, Intel Corp., 3.25%, 8/1/39 16,026,000 17,207,917 0.00%, 12/11/09 155,066,000 153,011,376 Linear Technology Corp., 3.125%, 5/1/27 34,970,000 35,144,850 Verigy Ltd., 5.25%, 7/15/14 12,500,000 14,093,750 224,989,892 22 Equity Income Shares/ Shares/ Principal Principal Amount Value Amount Value SOFTWARE  0.1% Temporary Cash Investments  0.7% Sybase, Inc., 3.50%, JPMorgan U.S. Treasury 8/15/29 $3,596,000 $ 4,023,025 Plus Money Market Fund TOTAL CONVERTIBLE BONDS Agency Shares 81,893 $81,893 (Cost $1,150,522,814) Repurchase Agreement, Goldman Sachs Convertible Preferred Stocks  3.6% Group, Inc., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, DIVERSIFIED FINANCIAL SERVICES  3.6% valued at $38,860,655), in a joint trading Bank of America Corp., account at 0.01%, dated 9/30/09, due 7.25%, 12/31/49 10/1/09 (Delivery value $38,100,011) 38,100,000 (Cost $165,933,648) 230,100 TOTAL TEMPORARY Preferred Stocks  0.1% CASH INVESTMENTS (Cost $38,181,893) REAL ESTATE INVESTMENT TRUSTS (REITs)  0.1% TOTAL INVESTMENT Public Storage, SECURITIES  100.0% 7.50%, 11/6/09 (Cost $4,924,930,872) (Cost $6,875,331) 316,522 OTHER ASSETS AND LIABILITIES TOTAL NET ASSETS  100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 111,696,039 CAD for USD 10/30/09 $104,325,445 $(1,698,546) 99,032,746 EUR for USD 10/30/09 144,919,567 347,606 15,252,343 GBP for USD 10/30/09 24,372,685 (95,267) 349,314,875 JPY for USD 10/30/09 3,892,170 8,422 $277,509,867 $(1,437,785) (Value on Settlement Date $276,072,082) Notes to Schedule of Investments CAD Canadian Dollar CVA Certificaten Van Aandelen EUR Euro GBP British Pound JPY Japanese Yen USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Affiliated Company: the funds holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. (2) Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $153,335,956, which represented 2.8% of total net assets. (3) Equity-linked debt security. The aggregated value of these securities at the period end was $44,492,529, which represented 0.8% of total net assets. (4) Perpetual security. These securities do not have a predetermined maturity date. The coupon rates are fixed for a period of time and may be structured to adjust thereafter. Interest reset or next call date is indicated, as applicable. (5) Category is less than 0.05% of total net assets. See Notes to Financial Statements. 23 Value SEPTEMBER 30, 2009 (UNAUDITED) Shares Value Shares Value Common Stocks  97.4% COMMUNICATIONS EQUIPMENT  0.4% AEROSPACE & DEFENSE  1.2% Nokia Oyj ADR 414,180 $ 6,055,312 Boeing Co. (The) 60,650 $ 3,284,197 COMPUTERS & PERIPHERALS  1.4% Honeywell International, Inc. 142,600 5,297,590 Diebold, Inc. 328,250 10,809,273 Northrop Grumman Corp. 157,280 8,139,240 Hewlett-Packard Co. 123,900 5,849,319 QLogic Corp. 173,020 2,975,944 16,721,027 AIR FREIGHT & LOGISTICS  0.8% 19,634,536 United Parcel Service, Inc., CONTAINERS & PACKAGING  0.8% Class B 218,500 12,338,695 Bemis Co., Inc. 477,850 12,381,094 AIRLINES  0.4% DISTRIBUTORS  1.3% Southwest Airlines Co. 578,620 5,554,752 Genuine Parts Co. 514,120 19,567,407 AUTOMOBILES  1.5% DIVERSIFIED  0.3% Honda Motor Co. Ltd. 175,900 5,418,187 iShares Russell 3000 Toyota Motor Corp. 412,900 16,421,244 Value Index Fund 71,000 5,160,990 21,839,431 DIVERSIFIED FINANCIAL SERVICES  3.7% BEVERAGES  1.0% JPMorgan Chase & Co. 968,330 42,432,221 PepsiCo, Inc. 237,460 13,929,404 McGraw-Hill Cos., Inc. (The) 442,850 11,133,249 CAPITAL MARKETS  5.6% 53,565,470 AllianceBernstein Holding LP 594,550 16,219,324 DIVERSIFIED TELECOMMUNICATION SERVICES  5.3% Ameriprise Financial, Inc. 374,770 13,615,394 AT&T, Inc. 2,138,720 57,766,827 Bank of New York Mellon Corp. (The) 520,450 15,087,845 BCE, Inc. 219,100 5,400,503 Goldman Sachs Verizon Communications, Inc. 428,610 12,974,025 Group, Inc. (The) 42,270 7,792,475 76,141,355 Legg Mason, Inc. 245,070 7,604,522 ELECTRIC UTILITIES  3.5% Morgan Stanley 225,450 6,961,896 American Electric Northern Trust Corp. 173,770 10,106,463 Power Co., Inc. 180,110 5,581,609 State Street Corp. 52,160 2,743,616 IDACORP, Inc. 573,090 16,499,261 80,131,535 Southern Co. 156,910 4,969,340 CHEMICALS  1.0% Westar Energy, Inc. 1,169,020 22,807,580 E.I. du Pont 49,857,790 de Nemours & Co. 320,230 10,292,192 ELECTRICAL EQUIPMENT  2.2% International Flavors & Cooper Industries plc, Fragrances, Inc. 76,420 2,898,611 Class A 111,950 4,205,961 Minerals Technologies, Inc. 16,840 800,910 Emerson Electric Co. 186,120 7,459,690 13,991,713 Hubbell, Inc., Class B 480,780 20,192,760 COMMERCIAL BANKS 1.5% 31,858,411 Commerce Bancshares, Inc. 144,750 5,390,490 ELECTRONIC EQUIPMENT, U.S. Bancorp. 753,740 16,476,756 INSTRUMENTS & COMPONENTS  1.7% 21,867,246 Molex, Inc. 686,900 14,342,472 COMMERCIAL SERVICES & SUPPLIES  2.2% Tyco Electronics Ltd. 434,370 9,677,764 Avery Dennison Corp. 67,420 2,427,794 24,020,236 Pitney Bowes, Inc. 250,010 6,212,749 Republic Services, Inc. 344,140 9,143,800 Waste Management, Inc. 460,060 13,718,989 31,503,332 24 Value Shares Value Shares Value ENERGY EQUIPMENT & SERVICES  1.4% INSURANCE  7.7% Baker Hughes, Inc. 111,300 $ 4,748,058 Allstate Corp. (The) 399,960 $12,246,775 Cameron International Aon Corp. 113,140 4,603,667 Corp. 71,620 2,708,668 Berkshire Hathaway, Inc., Helmerich & Payne, Inc. 70,930 2,803,863 Class A 270 27,270,000 Schlumberger Ltd. 163,150 9,723,740 Chubb Corp. (The) 211,380 10,655,666 19,984,329 Marsh & McLennan FOOD & STAPLES RETAILING  0.5% Cos., Inc. 1,500,450 37,106,128 Costco Wholesale Corp. 50,610 2,857,440 Transatlantic Holdings, Inc. 107,040 5,370,197 Wal-Mart Stores, Inc. 77,520 3,805,457 Travelers Cos., Inc. (The) 260,900 12,844,107 6,662,897 110,096,540 FOOD PRODUCTS  5.2% IT SERVICES  0.7% Campbell Soup Co. 222,280 7,250,774 Accenture plc, Class A 105,590 3,935,339 ConAgra Foods, Inc. 594,160 12,881,389 Automatic Data H.J. Heinz Co. 347,960 13,831,410 Processing, Inc. 171,930 6,756,849 Kellogg Co. 79,760 3,926,585 10,692,188 Kraft Foods, Inc., Class A 953,830 25,057,114 LEISURE EQUIPMENT & PRODUCTS  0.1% Unilever NV CVA 413,070 11,904,957 Mattel, Inc. 54,020 997,209 74,852,229 MEDIA  0.5% GAS UTILITIES  1.2% Walt Disney Co. (The) 253,470 6,960,286 Southwest Gas Corp. 278,110 7,114,054 METALS & MINING  0.6% WGL Holdings, Inc. 297,360 9,854,510 Barrick Gold Corp. 75,728 2,870,091 16,968,564 Newmont Mining Corp. 121,960 5,368,679 HEALTH CARE EQUIPMENT & SUPPLIES  2.1% 8,238,770 Beckman Coulter, Inc. 195,310 13,464,671 MULTILINE RETAIL  0.7% Boston Scientific Corp. 416,500 4,410,735 Target Corp. 203,910 9,518,519 MULTI-UTILITIES  2.3% CareFusion Corp. 110,410 2,406,938 Ameren Corp. 107,773 2,724,501 Zimmer Holdings, Inc. 189,060 10,105,257 PG&E Corp. 111,400 4,510,586 30,387,601 Wisconsin Energy Corp. 399,380 18,039,995 HEALTH CARE PROVIDERS & SERVICES  0.8% Xcel Energy, Inc. 391,060 7,523,994 Cardinal Health, Inc. 145,870 3,909,316 32,799,076 LifePoint Hospitals, Inc. 275,280 7,449,077 OIL, GAS & CONSUMABLE FUELS  14.9% 11,358,393 Anadarko Petroleum Corp. 34,870 2,187,395 HOTELS, RESTAURANTS & LEISURE  1.6% Apache Corp. 158,410 14,546,790 International Speedway BP plc ADR 287,470 15,302,028 Corp., Class A 508,800 14,027,616 Speedway Motorsports, Inc. 659,995 9,497,328 Chevron Corp. 382,270 26,923,276 23,524,944 ConocoPhillips 73,920 3,338,227 HOUSEHOLD DURABLES  0.6% Devon Energy Corp. 152,470 10,265,805 Whirlpool Corp. 121,060 8,469,358 EOG Resources, Inc. 53,260 4,447,743 HOUSEHOLD PRODUCTS  3.4% EQT Corp. 376,720 16,048,272 Kimberly-Clark Corp. 571,170 33,687,607 Exxon Mobil Corp. 1,065,210 73,084,058 Procter & Gamble Co. (The) 257,630 14,921,929 Total SA 647,220 38,457,377 48,609,536 Valero Energy Corp. 175,210 3,397,322 INDUSTRIAL CONGLOMERATES  3.5% XTO Energy, Inc. 158,510 6,549,633 3M Co. 112,300 8,287,740 214,547,926 General Electric Co. 2,564,530 42,109,583 50,397,323 25 Value Shares Value Shares Value PAPER & FOREST PRODUCTS  0.4% SPECIALTY RETAIL  2.5% Weyerhaeuser Co. 142,110 $5,208,332 Lowes Cos., Inc. 1,453,460 $30,435,452 PHARMACEUTICALS  8.1% PetSmart, Inc. 289,620 6,299,235 Bristol-Myers Squibb Co. 595,430 13,409,084 36,734,687 Eli Lilly & Co. 353,120 11,663,554 TOTAL COMMON STOCKS Johnson & Johnson 385,570 23,477,357 (Cost $1,369,929,089) Merck & Co., Inc. 477,560 15,105,223 Temporary Cash Investments  2.2% Pfizer, Inc. 1,965,420 32,527,701 JPMorgan U.S. Treasury Wyeth 416,580 20,237,456 Plus Money Market Fund 116,420,375 Agency Shares 54,370 54,370 REAL ESTATE INVESTMENT TRUSTS (REITs)  0.9% Repurchase Agreement, Deutsche Bank Securities, Inc., (collateralized by various Boston Properties, Inc. 93,140 6,105,327 U.S. Treasury obligations, 3.375%, Host Hotels & Resorts, Inc. 293,870 3,458,850 6/30/13, valued at $32,946,059), in a joint Public Storage 40,600 3,054,744 trading account at 0.03%, dated 9/30/09, 12,618,921 due 10/1/09 (Delivery value $32,300,027) 32,300,000 SEMICONDUCTORS & TOTAL TEMPORARY SEMICONDUCTOR EQUIPMENT  1.9% CASH INVESTMENTS (Cost $32,354,370) Applied Materials, Inc. 751,740 10,073,316 TOTAL INVESTMENT Intel Corp. 727,720 14,241,480 SECURITIES  99.6% KLA-Tencor Corp. 41,140 1,475,281 (Cost $1,402,283,459) Texas Instruments, Inc. 86,290 2,044,210 OTHER ASSETS 27,834,287 AND LIABILITIES  0.4% TOTAL NET ASSETS  100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 6,997,867 CAD for USD 10/30/09 $ 6,536,091 $(106,415) 32,617,724 EUR for USD 10/30/09 47,731,146 114,489 7,614,805 GBP for USD 10/30/09 12,168,180 (47,618) 1,263,980,575 JPY for USD 10/30/09 14,083,646 42,323 $80,519,063 $2,779 (Value on Settlement Date$80,521,842) Notes to Schedule of Investments ADR American Depositary Receipt CAD Canadian Dollar CVA Certificaten Van Aandelen EUR Euro GBP British Pound JPY Japanese Yen USD United States Dollar (1) Non-income producing. See Notes to Financial Statements. 26 Large Company Value SEPTEMBER 30, 2009 (UNAUDITED) Shares Value Shares Value Common Stocks  96.6% DIVERSIFIED TELECOMMUNICATION SERVICES  6.0% AEROSPACE & DEFENSE  2.0% AT&T, Inc. 1,786,100 $ 48,242,561 Honeywell International, Inc. 173,600 $ 6,449,240 CenturyTel, Inc. 117,900 3,961,440 Lockheed Martin Corp. 44,200 3,451,136 Verizon Communications, Inc. 863,200 26,129,064 Northrop Grumman Corp. 311,200 16,104,600 78,333,065 26,004,976 ELECTRIC UTILITIES  2.5% BEVERAGES  1.4% Exelon Corp. 376,600 18,686,892 Coca-Cola Co. (The) 344,600 18,505,020 PPL Corp. 466,700 14,159,678 BIOTECHNOLOGY  0.5% 32,846,570 Amgen, Inc. 113,300 6,824,059 ENERGY EQUIPMENT & SERVICES  1.6% CAPITAL MARKETS  4.4% Baker Hughes, Inc. 101,100 4,312,926 Ameriprise Financial, Inc. 337,700 12,268,641 Diamond Offshore Bank of New York Drilling, Inc. 37,600 3,591,552 Mellon Corp. (The) 444,300 12,880,257 National Oilwell Goldman Sachs Varco, Inc. 261,300 11,269,869 Group, Inc. (The) 120,200 22,158,870 Smith International, Inc. 64,000 1,836,800 Morgan Stanley 330,000 10,190,400 21,011,147 57,498,168 FOOD & STAPLES RETAILING  3.3% CHEMICALS  2.2% Kroger Co. (The) 433,200 8,941,248 E.I. du Pont SYSCO Corp. 283,600 7,047,460 de Nemours & Co. 470,900 15,134,726 PPG Industries, Inc. 231,900 13,498,899 Walgreen Co. 410,500 15,381,435 28,633,625 Wal-Mart Stores, Inc. 225,000 11,045,250 COMMERCIAL BANKS  3.7% 42,415,393 PNC Financial FOOD PRODUCTS  0.9% Services Group, Inc. 177,700 8,634,443 Unilever NV U.S. Bancorp. 737,600 16,123,936 New York Shares 427,300 12,331,878 Wells Fargo & Co. 818,700 23,070,966 HEALTH CARE EQUIPMENT & SUPPLIES  0.4% 47,829,345 Medtronic, Inc. 132,300 4,868,640 COMMERCIAL SERVICES & SUPPLIES  1.9% HEALTH CARE PROVIDERS & SERVICES  1.1% Avery Dennison Corp. 149,100 5,369,091 Aetna, Inc. 183,700 5,112,371 Pitney Bowes, Inc. 207,800 5,163,830 Quest Diagnostics, Inc. 69,900 3,648,081 WellPoint, Inc. 120,600 5,711,616 R.R. Donnelley & Sons Co. 332,100 7,060,446 Waste Management, Inc. 234,900 7,004,718 14,472,068 24,598,085 HOTELS, RESTAURANTS & LEISURE  0.6% COMMUNICATIONS EQUIPMENT  0.7% Darden Restaurants, Inc. 101,800 3,474,434 Starbucks Corp. 193,400 3,993,710 Cisco Systems, Inc. 406,600 9,571,364 COMPUTERS & PERIPHERALS  1.1% 7,468,144 Hewlett-Packard Co. 316,300 14,932,523 HOUSEHOLD DURABLES  0.8% DIVERSIFIED CONSUMER SERVICES  0.5% Newell Rubbermaid, Inc. 641,500 10,065,135 INDEPENDENT POWER H&R Block, Inc. 356,600 6,554,308 PRODUCERS & ENERGY TRADERS  0.3% DIVERSIFIED FINANCIAL SERVICES  7.2% NRG Energy, Inc. 141,800 3,997,342 Bank of America Corp. 2,485,800 42,059,736 INDUSTRIAL CONGLOMERATES  4.2% Citigroup, Inc. 575,600 2,785,904 General Electric Co. 2,903,800 47,680,396 JPMorgan Chase & Co. 1,103,900 48,372,898 Tyco International Ltd. 189,400 6,530,512 93,218,538 54,210,908 27 Large Company Value Shares Value Shares Value INSURANCE  4.3% PHARMACEUTICALS  10.5% Allstate Corp. (The) 536,000 $16,412,320 Abbott Laboratories 226,100 $11,185,167 Chubb Corp. (The) 144,400 7,279,204 Eli Lilly & Co. 310,400 10,252,512 Loews Corp. 192,789 6,603,024 Johnson & Johnson 410,700 25,007,523 Torchmark Corp. 197,800 8,590,454 Merck & Co., Inc. 707,300 22,371,899 Travelers Cos., Inc. (The) 300,400 14,788,692 Pfizer, Inc. 2,708,300 44,822,365 XL Capital Ltd., Class A 138,800 2,423,448 Wyeth 490,300 23,818,774 56,097,142 137,458,240 IT SERVICES  1.5% REAL ESTATE INVESTMENT TRUSTS (REITs)  0.7% Fiserv, Inc. 104,700 5,046,540 Host Hotels & Resorts, Inc. 174,300 2,051,511 International Business Simon Property Group, Inc. 100,068 6,947,721 Machines Corp. 118,500 14,173,785 8,999,232 19,220,325 SEMICONDUCTORS & MACHINERY  2.2% SEMICONDUCTOR EQUIPMENT  0.8% Dover Corp. 287,500 11,143,500 Applied Materials, Inc. 230,500 3,088,700 Ingersoll-Rand plc 387,100 11,872,357 Intel Corp. 344,500 6,741,865 Parker-Hannifin Corp. 117,600 6,096,384 9,830,565 29,112,241 SOFTWARE  2.0% MEDIA  4.3% Activision Blizzard, Inc. 171,100 2,119,929 CBS Corp., Class B 761,800 9,179,690 Microsoft Corp. 560,500 14,511,345 Comcast Corp., Class A 727,300 12,284,097 Oracle Corp. 429,900 8,959,116 Time Warner Cable, Inc. 152,120 6,554,851 25,590,390 Time Warner, Inc. 546,600 15,731,148 SPECIALTY RETAIL  2.3% Viacom, Inc., Class B 438,600 12,298,344 Best Buy Co., Inc. 84,000 3,151,680 56,048,130 Gap, Inc. (The) 304,400 6,514,160 METALS & MINING  0.5% Home Depot, Inc. (The) 452,200 12,046,608 Nucor Corp. 146,700 6,896,367 Staples, Inc. 353,400 8,205,948 MULTILINE RETAIL  0.7% 29,918,396 Kohls Corp. 152,200 8,683,010 TEXTILES, APPAREL & LUXURY GOODS  0.5% MULTI-UTILITIES  0.7% VF Corp. 97,700 7,076,411 PG&E Corp. 223,400 9,045,466 TOBACCO  1.3% OFFICE ELECTRONICS  0.4% Altria Group, Inc. 441,900 7,870,239 Xerox Corp. 712,400 5,513,976 Lorillard, Inc. 119,900 8,908,570 OIL, GAS & CONSUMABLE FUELS  16.1% 16,778,809 Apache Corp. 154,700 14,206,101 TOTAL COMMON STOCKS Chevron Corp. 609,300 42,912,999 (Cost $1,224,027,219) ConocoPhillips 756,400 34,159,024 Temporary Cash Investments  Devon Energy Corp. 142,200 9,574,326 Segregated For Futures Exxon Mobil Corp. 868,300 59,574,063 Contracts  3.3% Occidental Petroleum Corp. 156,100 12,238,240 Repurchase Agreement, Credit Suisse Royal Dutch Shell plc ADR 583,400 33,364,646 First Boston, Inc., (collateralized by Valero Energy Corp. 171,500 3,325,385 various U.S. Treasury obligations, 209,354,784 0.24%, 6/10/10, valued at $43,606,299), in a joint trading account at 0.01%, PAPER & FOREST PRODUCTS  0.5% dated 9/30/09, due 10/1/09 International Paper Co. 293,100 6,515,613 (Delivery value $42,748,012) (Cost $42,748,000) 28 Large Company Value Shares Value Temporary Cash Investments  0.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares 89,262 $89,262 Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.24%, 6/10/10, valued at $10,967,880), in a joint trading account at 0.01%, dated 9/30/09, due 10/1/09 (Delivery value $10,752,003) 10,752,000 TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,841,262) TOTAL INVESTMENT SECURITIES  100.7% (Cost $1,277,616,481) OTHER ASSETS AND LIABILITIES  (0.7)% TOTAL NET ASSETS  100.0% Futures Contracts Underlying Face Contracts Purchased Expiration Date Amount at Value Unrealized Gain (Loss) 812 S&P 500 E-Mini Futures December 2009 $42,747,740 $1,306,052 Notes to Schedule of Investments ADR American Depositary Receipt (1) Non-income producing. (2) Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $42,748,000. See Notes to Financial Statements. 29 Statement of Assets and Liabilities SEPTEMBER 30, 2009 (UNAUDITED) Large Equity Income Value Company Value Assets Investment securities  unaffiliated, at value (cost of $4,856,144,881, $1,402,283,459 and $1,277,616,481, respectively) $5,423,845,120 $1,432,356,396 $1,311,918,660 Investment securities  affiliated, at value (cost of $68,785,991, $- and $-, respectively) 82,992,104   Total investment securities, at value (cost of $4,924,930,872, $1,402,283,459 and $1,277,616,481, respectively) 5,506,837,224 1,432,356,396 1,311,918,660 Receivable for investments sold 28,651,529 9,545,458 1,313,201 Receivable for capital shares sold 10,026,924 471,102 703,056 Receivable for forward foreign currency exchange contracts 356,028 156,812  Dividends and interest receivable 25,616,781 3,071,015 1,632,072 5,571,488,486 1,445,600,783 1,315,566,989 Liabilities Payable for investments purchased 51,538,113 4,675,406 2,621,243 Payable for capital shares redeemed 7,467,704 1,701,634 8,971,238 Payable for forward foreign currency exchange contracts 1,793,813 154,033  Payable for variation margin on futures contracts   63,217 Accrued management fees 4,238,452 1,149,064 848,684 Distribution fees payable 97,156 6,213 15,305 Service fees (and distribution fees  A Class and R Class) payable 292,206 24,527 52,895 65,427,444 7,710,877 12,572,582 Net Assets $5,506,061,042 $1,437,889,906 $1,302,994,407 See Notes to Financial Statements. 30 SEPTEMBER 30, 2009 (UNAUDITED) Large Equity Income Value Company Value Net Assets Consist of: Capital (par value and paid-in surplus) $ 6,353,420,146 $2,044,048,306 $1,763,614,167 Accumulated undistributed net investment income (loss) 8,136,568 889,491 (210,376) Accumulated net realized loss on investment and foreign currency transactions (1,435,972,496) (637,124,272) (496,017,615) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 580,476,824 30,076,381 35,608,231 $ 5,506,061,042 $1,437,889,906 $1,302,994,407 Investor Class, $0.01 Par Value Net assets $3,484,504,510 $1,186,091,955 $759,535,609 Shares outstanding 555,530,989 242,201,794 156,212,307 Net asset value per share $6.27 $4.90 $4.86 Institutional Class, $0.01 Par Value Net assets $643,169,506 $134,593,616 $300,246,687 Shares outstanding 102,495,367 27,451,423 61,730,255 Net asset value per share $6.28 $4.90 $4.86 A Class, $0.01 Par Value Net assets $1,148,620,332 $103,301,879 $204,557,312 Shares outstanding 183,116,266 21,105,641 42,079,826 Net asset value per share $6.27 $4.89 $4.86 Maximum offering price (net asset value divided by 0.9425) $6.65 $5.19 $5.16 B Class, $0.01 Par Value Net assets $5,867,215 $3,178,872 $5,993,369 Shares outstanding 934,387 649,379 1,229,091 Net asset value per share $6.28 $4.90 $4.88 C Class, $0.01 Par Value Net assets $154,824,982 $6,950,934 $18,709,852 Shares outstanding 24,679,186 1,430,990 3,848,674 Net asset value per share $6.27 $4.86 $4.86 R Class, $0.01 Par Value Net assets $69,074,497 $3,772,650 $13,951,578 Shares outstanding 11,034,176 770,467 2,868,355 Net asset value per share $6.26 $4.90 $4.86 See Notes to Financial Statements. 31 Statement of Operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) Large Equity Income Value Company Value Investment Income (Loss) Income: Dividends (including $4,600,074 from affiliates in Equity Income and net of foreign taxes withheld of $1,270,238, $201,757 and $76, respectively) $81,808,904 $21,012,500 $16,611,168 Interest 18,984,629 16,933 37,241 100,793,533 21,029,433 16,648,409 Expenses: Management fees 23,642,213 6,601,385 4,708,603 Distribution fees: B Class 15,889 11,084 21,688 C Class 482,311 23,526 67,976 Service fees: B Class 5,296 3,694 7,229 C Class 160,770 7,842 22,659 Distribution and service fees: A Class 1,225,256 119,020 236,085 R Class 130,756 7,772 30,338 Directors fees and expenses 124,004 29,077 28,289 Other expenses 277 14 38 25,786,772 6,803,414 5,122,905 Net investment income (loss) 75,006,761 14,226,019 11,525,504 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (including $(1,889,497) from affiliates in Equity Income) 25,024,757 (51,619,434) (77,177,950) Foreign currency transactions (18,663,798) (7,141,264)  Futures contract transactions  2,017,808 17,979,515 6,360,959 (56,742,890) (59,198,435) Change in net unrealized appreciation (depreciation) on: Investments 707,043,810 388,882,440 397,067,644 Translation of assets and liabilities in foreign currencies (1,973,354) (116,741)  Futures contracts   (3,085,503) 705,070,456 388,765,699 393,982,141 Net realized and unrealized gain (loss) 711,431,415 332,022,809 334,783,706 Net Increase (Decrease) in Net Assets Resulting from Operations $786,438,176 $346,248,828 $346,309,210 See Notes to Financial Statements. 32 Statement of Changes in Net Assets SIX MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) AND YEAR ENDED MARCH 31, 2009 Equity Income Value Increase (Decrease) in Net Assets: September 30, 2009 March 31, 2009 September 30, 2009 March 31, 2009 Operations Net investment income (loss) $75,006,761 $155,553,464 $14,226,019 $44,173,650 Net realized gain (loss) 6,360,959 (1,038,472,929) (56,742,890) (307,533,855) Change in net unrealized appreciation (depreciation) 705,070,456 (304,301,554) 388,765,699 (350,470,048) Net increase (decrease) in net assets resulting from operations 786,438,176 (1,187,221,019) 346,248,828 (613,830,253) Distributions to Shareholders From net investment income: Investor Class (45,453,291) (116,479,871) (12,445,089) (35,722,719) Institutional Class (8,696,171) (18,736,225) (1,472,022) (5,401,338) A Class (12,887,648) (27,423,419) (932,371) (3,179,752) B Class (41,288) (28,307) (17,486) (67,375) C Class (1,195,023) (2,668,345) (37,289) (136,824) R Class (622,722) (1,185,911) (25,516) (44,354) Decrease in net assets from distributions (68,896,143) (166,522,078) (14,929,773) (44,552,362) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 443,500,045 389,430,888 (86,258,652) (374,420,582) Net increase (decrease) in net assets 1,161,042,078 (964,312,209) 245,060,403 (1,032,803,197) Net Assets Beginning of period 4,345,018,964 5,309,331,173 1,192,829,503 2,225,632,700 End of period $5,506,061,042 $ 4,345,018,964 $1,437,889,906 $1,192,829,503 Undistributed net investment income $8,136,568 $2,025,950 $889,491 $1,593,245 See Notes to Financial Statements. 33 SIX MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) AND YEAR ENDED MARCH 31, 2009 Large Company Value Increase (Decrease) in Net Assets: September 30, 2009 March 31, 2009 Operations Net investment income (loss) $11,525,504 $43,729,282 Net realized gain (loss) (59,198,435) (434,126,077) Change in net unrealized appreciation (depreciation) 393,982,141 (467,530,642) Net increase (decrease) in net assets resulting from operations 346,309,210 (857,927,437) Distributions to Shareholders From net investment income: Investor Class (6,872,716) (24,087,668) Institutional Class (3,023,688) (12,985,767) A Class (1,635,528) (6,318,876) B Class (27,552) (146,748) C Class (85,986) (528,933) R Class (90,410) (299,117) From net realized gains: Investor Class  (12,476,507) Institutional Class  (6,638,027) A Class  (3,841,488) B Class  (121,562) C Class  (435,919) R Class  (202,323) Decrease in net assets from distributions (11,735,880) (68,082,935) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (71,382,546) (280,606,732) Net increase (decrease) in net assets 263,190,784 (1,206,617,104) Net Assets Beginning of period 1,039,803,623 2,246,420,727 End of period $1,302,994,407 $1,039,803,623 Accumulated net investment loss $(210,376)  See Notes to Financial Statements. 34 Notes to Financial Statements SEPTEMBER 30, 2009 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Equity Income Fund (Equity Income), Value Fund (Value) and Large Company Value Fund (Large Company Value) (collectively, the funds) are three funds in a series issued by the corporation. The funds are diversified under the 1940 Act. Equity Incomes investment objective is to seek current income; capital appreciation is a secondary objective. Equity Income pursues its investment objective by investing in securities of companies with a favorable income-paying history that have prospects for income payments to continue or increase. Value and Large Company Values investment objective is to seek long-term capital growth; income is a secondary objective. Value and Large Company Value pursue their investment objective by investing in stocks of companies that management believes to be undervalued at the time of purchase. Value invests in companies with small, medium, and large market capitalization and Large Company Value invests in companies with larger market capitalization. The following is a summary of the funds significant accounting policies. Multiple Class  The funds are authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 35 Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Equity-Linked Debt and Linked-Equity Securities  The funds may invest in hybrid equity securities, which usually convert into common stock at a date predetermined by the issuer. These securities generally offer a higher dividend yield than that of the common stock to which the security is linked. These instruments are issued by a company other than the one to which the security is linked and carry the credit of the issuer, not that of the underlying common stock. The securities appreciation is limited based on a predetermined final cap price at the date of the conversion. Risks of investing in these securities include, but are not limited to, a set time to capture the yield advantage, limited appreciation potential, decline in value of the underlying stock, and failure of the issuer to pay dividends or to deliver common stock at maturity. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. For assets and liabilities, other than investments in securities, net realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of realized gain (loss) on investment transactions and unrealized appreciation (depreciation) on investments, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. 36 Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  Management has evaluated events or transactions that may have occurred since September 30, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through November 27, 2009, the date the financial statements were issued. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with ACIM, under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of the funds, except brokerage commissions, taxes, interest, fees and expenses of those directors who are not considered interested persons as defined in the 1940 Act (including counsel fees) and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for Equity Income ranges from 0.80% to 1.00% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule for Value ranges from 0.85% to 1.00% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule for Large Company Value ranges from 0.70% to 0.90% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class of each fund is 0.20% less at each point within the range. The effective annual management fee for each class of each fund for the six months ended September 30, 2009, was as follows: Investor, A, B, C & R Institutional Equity Income 0.97% 0.77% Value 1.00% 0.80% Large Company Value 0.84% 0.64% 37 Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended September 30, 2009, are detailed in the Statement of Operations. Related Parties  Certain officers and directors of the corporation are also officers and/or directors, and, as a group, controlling stockholders of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the six months ended September 30, 2009, were as follows: Equity Income Value Large Company Value Purchases $3,310,079,646 $334,073,228 $163,841,499 Sales $2,997,485,474 $445,544,484 $183,103,995 38 4. Capital Share Transactions Transactions in shares of the funds were as follows: Six months ended September 30, 2009 Year ended March 31, 2009 Shares Amount Shares Amount Equity Income Investor Class/Shares Authorized 1,560,000,000 1,500,000,000 Sold 89,500,006 $524,474,401 144,479,407 $866,731,526 Issued in reinvestment of distributions 6,829,600 40,796,283 17,100,135 107,601,292 Redeemed (78,639,934) (462,381,421) (133,115,506) (842,860,297) 17,689,672 102,889,263 28,464,036 131,472,521 Institutional Class/Shares Authorized 300,000,000 240,000,000 Sold 23,680,370 138,474,259 40,221,176 248,521,793 Issued in reinvestment of distributions 1,321,588 7,900,145 2,911,495 18,133,861 Redeemed (15,223,437) (88,670,988) (18,314,225) (117,878,477) 9,778,521 57,703,416 24,818,446 148,777,177 A Class/Shares Authorized 500,000,000 475,000,000 Sold 55,620,549 327,912,459 62,666,044 374,765,261 Issued in reinvestment of distributions 2,072,887 12,400,102 4,243,751 26,565,849 Redeemed (21,216,534) (125,774,151) (48,118,311) (307,954,781) 36,476,902 214,538,410 18,791,484 93,376,329 B Class/Shares Authorized 20,000,000 20,000,000 Sold 527,083 3,083,620 445,508 2,606,785 Issued in reinvestment of distributions 5,165 31,064 3,746 21,871 Redeemed (39,156) (234,014) (40,178) (245,850) 493,092 2,880,670 409,076 2,382,806 C Class/Shares Authorized 100,000,000 50,000,000 Sold 8,074,661 47,279,037 5,847,450 34,543,379 Issued in reinvestment of distributions 167,573 1,001,503 382,672 2,394,695 Redeemed (1,453,573) (8,630,824) (4,359,143) (27,550,459) 6,788,661 39,649,716 1,870,979 9,387,615 R Class/Shares Authorized 50,000,000 20,000,000 Sold 5,793,645 33,844,950 2,434,300 14,833,099 Issued in reinvestment of distributions 101,131 606,583 184,849 1,157,676 Redeemed (1,443,880) (8,612,963) (1,898,160) (11,956,335) 4,450,896 25,838,570 720,989 4,034,440 Net increase (decrease) 75,677,744 $ 443,500,045 75,075,010 $ 389,430,888 39 Six months ended September 30, 2009 Year ended March 31, 2009 Shares Amount Shares Amount Value Investor Class/Shares Authorized 1,000,000,000 1,250,000,000 Sold 19,167,705 $ 83,849,707 30,987,365 $ 146,011,346 Issued in reinvestment of distributions 2,571,950 11,477,685 7,104,843 33,183,474 Redeemed (36,079,361) (158,524,696) (76,759,099) (385,699,104) (14,339,706) (63,197,304) (38,666,891) (206,504,284) Institutional Class/Shares Authorized 125,000,000 125,000,000 Sold 3,141,734 13,727,104 9,345,154 45,000,807 Issued in reinvestment of distributions 324,563 1,457,335 1,138,948 5,401,338 Redeemed (8,433,536) (35,229,279) (31,202,939) (159,526,056) (4,967,239) (20,044,840) (20,718,837) (109,123,911) A Class/Shares Authorized 150,000,000 150,000,000 Sold 2,215,067 9,797,351 6,714,489 33,425,372 Issued in reinvestment of distributions 205,027 914,459 661,446 3,123,129 Redeemed (3,212,299) (14,253,421) (18,645,461) (92,499,588) (792,205) (3,541,611) (11,269,526) (55,951,087) B Class/Shares Authorized 20,000,000 20,000,000 Sold 13,448 60,625 27,172 123,211 Issued in reinvestment of distributions 3,349 14,744 12,613 58,313 Redeemed (64,559) (282,823) (311,458) (1,540,863) (47,762) (207,454) (271,673) (1,359,339) C Class/Shares Authorized 20,000,000 20,000,000 Sold 134,569 578,971 283,303 1,313,799 Issued in reinvestment of distributions 6,663 29,181 23,299 106,981 Redeemed (144,937) (636,625) (881,793) (4,338,814) (3,705) (28,473) (575,191) (2,918,034) R Class/Shares Authorized 20,000,000 20,000,000 Sold 354,563 1,576,156 432,648 2,018,584 Issued in reinvestment of distributions 5,713 25,516 9,964 44,354 Redeemed (182,800) (840,642) (130,728) (626,865) 177,476 761,030 311,884 1,436,073 Net increase (decrease) (19,973,141) $ (86,258,652) (71,190,234) $(374,420,582) 40 Six months ended September 30, 2009 Year ended March 31, 2009 Shares Amount Shares Amount Large Company Value Investor Class/Shares Authorized 550,000,000 550,000,000 Sold 21,598,089 $ 94,326,882 59,296,017 $ 310,739,279 Issued in reinvestment of distributions 954,567 4,265,113 5,065,704 23,264,926 Redeemed (22,800,403) (100,938,943) (101,187,145) (517,924,401) (247,747) (2,346,948) (36,825,424) (183,920,196) Institutional Class/Shares Authorized 200,000,000 200,000,000 Sold 7,537,072 32,185,065 41,223,991 215,645,715 Issued in reinvestment of distributions 548,666 2,446,744 3,585,809 16,456,627 Redeemed (21,964,380) (88,091,317) (52,640,123) (242,779,188) (13,878,642) (53,459,508) (7,830,323) (10,676,846) A Class/Shares Authorized 300,000,000 300,000,000 Sold 4,964,644 21,271,262 11,140,257 57,167,088 Issued in reinvestment of distributions 234,286 1,042,790 1,541,631 7,055,998 Redeemed (7,898,914) (34,153,861) (25,533,095) (130,775,138) (2,699,984) (11,839,809) (12,851,207) (66,552,052) B Class/Shares Authorized 20,000,000 20,000,000 Sold 11,268 48,485 42,187 194,556 Issued in reinvestment of distributions 5,054 22,370 49,239 219,947 Redeemed (235,138) (1,015,494) (640,231) (3,262,484) (218,816) (944,639) (548,805) (2,847,981) C Class/Shares Authorized 50,000,000 50,000,000 Sold 127,805 563,158 599,720 2,971,675 Issued in reinvestment of distributions 7,073 31,190 74,819 335,855 Redeemed (1,025,148) (4,329,341) (3,932,850) (20,238,583) (890,270) (3,734,993) (3,258,311) (16,931,053) R Class/Shares Authorized 20,000,000 20,000,000 Sold 562,921 2,323,146 862,495 4,327,553 Issued in reinvestment of distributions 19,679 87,649 108,516 485,125 Redeemed (347,238) (1,467,444) (912,549) (4,491,282) 235,362 943,351 58,462 321,396 Net increase (decrease) (17,700,097) $ (71,382,546) (61,255,608) $(280,606,732) 5. Affiliated Company Transactions If a funds holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the six months ended September 30, 2009 follows: September 30, 2009 Share Balance Purchases Sales Realized Dividend Share Market Fund/Company 3/31/09 Cost Cost Gain (Loss) Income Balance Value Equity Income AGL Resources, Inc. 3,573,500 $2,200,207 $29,664,372 $(1,891,248) $2,825,210 2,806,100 (1) WGL Holdings, Inc. 2,371,288 10,646,152 6,573,199 1,751 1,774,864 2,504,288 $82,992,104 $12,846,359 $36,237,571 $(1,889,497) $4,600,074 $82,992,104 (1) Company was not an affiliate at September 30, 2009. 41 6. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices based in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of September 30, 2009: Level 1 Level 2 Level 3 Equity Income Investment Securities Domestic Common Stocks $3,617,285,613   Foreign Common Stocks 19,617,267 $ 381,005,435  Convertible Bonds  1,247,263,928  Convertible Preferred Stocks  195,582,699  Preferred Stocks  7,900,389  Temporary Cash Investments 81,893 38,100,000  Total Value of Investment Securities $3,636,984,773 $1,869,852,451  Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts  $(1,437,785)  Value Investment Securities Domestic Common Stocks $1,284,559,224   Foreign Common Stocks 37,840,534 $ 77,602,268  Temporary Cash Investments 54,370 32,300,000  Total Value of Investment Securities $1,322,454,128 $109,902,268  Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts  $2,779  42 Level 1 Level 2 Level 3 Large Company Value Investment Securities Domestic Common Stocks $1,191,806,557   Foreign Common Stocks 66,522,841   Temporary Cash Investments 89,262 $53,500,000  Total Value of Investment Securities $1,258,418,660 $53,500,000  Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts $1,306,052   7. Derivative Instruments Equity Price Risk  Value and Large Company Value are subject to equity price risk in the normal course of pursuing their investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the six months ended September 30, 2009, Value and Large Company Value purchased futures contracts. Foreign Currency Risk  Equity Income and Value are subject to foreign currency exchange rate risk in the normal course of pursuing their investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a funds exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The risk of loss from non-performance by the counterparty may be reduced by the use of master netting agreements. During the six months ended September 30, 2009, Equity Income and Value participated in forward foreign currency exchange contracts. 43 Value of Derivative Instruments as of September 30, 2009 Asset Derivatives Liability Derivatives Fund/Type Location on Statement Location on Statement of Derivative of Assets and Liabilities Value of Assets and Liabilities Value Equity Income Foreign Currency Risk Receivable for forward foreign Payable for forward foreign currency exchange contracts $356,028 currency exchange contracts $1,793, 813 Value Foreign Currency Risk Receivable for forward foreign Payable for forward foreign currency exchange contracts $156,812 currency exchange contracts $154,033 Large Company Value Equity Price Risk Receivable for variation margin Payable for variation margin on futures contracts  on futures contracts $63,217 Effect of Derivative Instruments on the Statement of Operations for the Six Months Ended
